                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


JAMES F. MACKEY, JR.,
     Plaintiff,


     v.                                           CIVIL ACTION NO.
                                                  15-12173-MBB


TOWN OF TEWKSBURY, et al.,
     Defendants.


                     MEMORANDUM AND ORDER RE:
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                        (DOCKET ENTRY # 74)

                         January 7, 2020

BOWLER, U.S.M.J.

     Pending before this court is a motion for summary judgment

filed by defendants Town of Tewksbury (“the Town”), the

Tewksbury Police Department (“TPD”), Tewksbury Police Chief

Timothy Sheehan (“Chief Sheehan”), Officer Michael McLaughlin

(“Officer McLaughlin”), Officer Markus McMahon (“Officer

McMahon”), Sergeant Brian Warren (“Sergeant Warren”), Detective

Patrick Connor (“Detective Connor”), Officer David Duffy

(“Officer Duffy”), Officer James Ryser (“Officer Ryser”),

Sergeant Daniel Kerber (“Sergeant Kerber”), Officer Eric Hanley

(“Officer Hanley”), Detective Patrick Regan (“Detective Regan”),

Sergeant Timothy Kelly (“Sergeant Kelly”), Sergeant Chris

Coviello (“Sergeant Coviello”), Detective Andrew Richardson
(“Detective Richardson”), Officer Albert Piccolo (“Officer

Piccolo”), Officer Kimberly O’Keefe (“Officer O’Keefe”),

Lieutenant Scott Gaynor (“Lieutenant Gaynor”), Detective Michael

Donovan (“Detective Donovan”), Lieutenant Robert Stephens

(“Lieutenant Stephens”), Officer James Griffin (“Officer

Griffin”), Officer Paul Nicosia (“Officer Nicosia”), Officer

David Miano (“Officer Miano”), Sergeant Walter Jop, III

(“Sergeant Jop”), Officer James Hollis (“Officer Hollis”),

Officer Jason McNamara (“Officer McNamara”), Officer Robert

Bjokgren (“Officer Bjokgren”), Officer Robert Field (“Officer

Field”), and Officer Alysia Russo (“Officer Russo”)

(collectively “defendants”).1   Plaintiff James F. Mackey, Jr.

(“plaintiff”) opposes summary judgment and submits this court

should enter partial summary judgment on a civil rights claim

brought under 42 U.S.C. § 1983 (“section 1983”) against the

arresting officers pursuant to Fed. R. Civ. P. 56(f)(1) (“Rule

56(f)(1)”).   (Docket Entry ## 74, 79).




1  Officer McLaughlin, Officer McMahon, Detective Connor,
Sergeant Warren, Officer Duffy, Officer Ryser, Sergeant Kerber,
Officer Hanley, Detective Regan, Sergeant Coviello, Officer
Piccolo, Officer O’Keefe, Lieutenant Gaynor, Detective Donovan,
Officer Hollis, Officer Griffin, Officer Miano, Officer Nicosia,
Sergeant Jop, Lieutenant Stephens, and Chief Sheehan are
collectively referred to as “sub-defendants.” Officer Markus,
Officer McMahon, and Lieutenant Stephens are referred to as the
“arresting officers.”


                                 2
     Defendants also move to strike an affidavit filed by

plaintiff in opposition to the summary judgment motion.      (Docket

Entry # 82).   A separate opinion addresses this motion as well

as defendants’ motion to strike.       After conducting a hearing,

this court took the motions (Docket Entry ## 74, 82) under

advisement.

                       PROCEDURAL BACKGROUND

     Plaintiff filed this civil rights action seeking damages

for an arrest and multiple applications for criminal complaints

filed against plaintiff.   The complaint sets out the following

nine counts: (1) violation of plaintiff’s civil rights,

specifically his First and Fourth Amendment rights, by

defendants in violation of section 1983 (Count I);2 (2)

supervisory liability against the Town, TDP, and Chief Sheehan

under section 1983 (Count II); (3) a Monell claim3 against the

Town, TPD, and Chief Sheehan under section 1983 (Count III); (4)

false arrest and false imprisonment against “Officer Markus,”

Officer McMahon and Lieutenant Stephens (Count IV); (5)

malicious prosecution against the sub-defendants (Count V); (6)



2  The Fourth Amendment claim in Count I alleges plaintiff’s
“right to be free from unlawful and false arrest and malicious
prosecution.” (Docket Entry # 1, p. 49, ¶ 330) (emphasis
added).
3  Monell v. Dep’t of Soc. Servs. of the City of New York, 436
U.S. 658 (1978).



                                   3
abuse of process against the sub-defendants (Count VI); (7)

civil conspiracy against all defendants (Count VII); (8)

intentional infliction of emotional distress (“IIED”) against

all defendants (Count VIII);4 and (9) violation of the

Massachusetts Civil Rights Act (“MCRA”), Massachusetts General

Laws chapter 12, sections 11H and 11I, against all defendants

(Count IX).    (Docket Entry # 1).       Defendants filed an answer

raising inter alia a qualified immunity defense.        (Docket Entry

# 9).

                          STANDARD OF REVIEW

        Summary judgment is designed “to ‘pierce the boilerplate of

the pleadings and assay the parties’ proof in order to determine

whether trial is actually required.’”        Tobin v. Fed. Express

Corp., 775 F.3d 448, 450 (1st Cir. 2014) (quoting Wynne v. Tufts

Univ. Sch. of Med., 976 F.2d 791, 794 (1st Cir. 1992)).        It is

appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).      It is

inappropriate “if the record is sufficiently open-ended to

permit a rational factfinder to resolve a material factual

dispute in favor of either side.”        Pierce v. Cotuit Fire Dist.,

741 F.3d 295, 301 (1st Cir. 2014).




4   Counts IV to VIII are brought under Massachusetts law.


                                     4
     “Genuine issues of fact are those that a factfinder could

resolve in favor of the nonmovant, while material facts are

those whose ‘existence or nonexistence has the potential to

change the outcome of the suit.’”    Green Mountain Realty Corp.

v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014) (internal citations

omitted).   The evidence is viewed “in the light most favorable

to the non-moving party” and “all reasonable inferences” are

drawn in favor of the moving party.   Ahmed v. Johnson, 752 F.3d

490, 495 (1st Cir. 2014).   “Unsupported allegations and

speculation” however, “do not demonstrate either entitlement to

summary judgment or the existence of a genuine issue of material

fact sufficient to defeat summary judgment.”   Rivera-Colón v.

Mills, 635 F.3d 9, 12 (1st Cir. 2011); see Serra v. Quantum

Servicing, Corp., 747 F.3d 37, 39-40 (1st Cir. 2014)

(“allegations of a merely speculative or conclusory nature are

rightly disregarded”).   Where, as here, the nonmovant bears the

burden of proof at trial, he “‘must point to facts memorialized

by materials of evidentiary quality and reasonable inferences

therefrom to forestall the entry of summary judgment.’”    Geshke

v. Crocs, Inc., 740 F.3d 74, 77 (1st Cir. 2014) (internal

citation omitted); see Woodward v. Emulex Corp., 714 F.3d 632,

637 (1st Cir. 2013) (as to issues on which nonmovant bears

burden of proof, he must “‘demonstrate that a trier of fact




                                 5
reasonably could find in his favor’”) (internal citation

omitted).

                         FACTUAL BACKGROUND

1.   Hunting Incident and Massachusetts Attorney General’s Report

      While plaintiff was bow hunting on public property in

Tewksbury, Massachusetts on November 6, 2010, two men confronted

him and questioned his right to hunt in the area.    (Docket Entry

# 81-1, Ex. 3).   Plaintiff testified that he called 911 after

they became threatening and the two men began to beat him when

he started dialing the phone.   (Docket Entry # 81-5, Ex. 43, pp.

254-59).    The altercation continued until a number of Tewksbury

police officers arrived.   (Docket Entry # 81-5, Ex. 43, p. 258).

The officers, Sergeant Thomas Cooke (“Sergeant Cooke”) and

Officer Lozado, questioned the men but made no arrests.    (Docket

Entry # 81-1, Ex. 2).   Plaintiff was transported to a medical

center for treatment whereas the two men “just walked away.”

(Docket Entry # 81-1, Exs. 2, 3).

      Afterwards, plaintiff called the TPD and complained to

Lieutenant Stephens about the officers’ decision “not to arrest

the [alleged] attackers” because one of the attackers “was a

cop” and also described being choked and “kicked in the face” by

the two attackers.   (Docket Entry # 81-1, Ex. 3).   In addition,

plaintiff “called the State Police on a recorded line and told

them” what happened, including Sergeant “Cooke’s favoritism.”


                                  6
(Docket Entry # 81-1, Ex. 3).    Sergeant Cooke’s narrative report

reflects that an officer of the Massachusetts Environmental

Police provided Sergeant Cooke with a written statement by

plaintiff dated November 7, 2010.     (Docket Entry # 81-2).   The

statement recounts his conversation with Lieutenant Stephens and

with “the State Police” regarding Sergeant Cooke’s favoritism

and plaintiff’s above-noted conversation with Lieutenant

Stephens.   (Docket Entry # 81-1, Ex. 3).   The statement

additionally informs the TPD that plaintiff would ask “the State

Police and” the Massachusetts Attorney General’s Office (“AGO”)

to investigate the incident and Sergeant Cooke’s alleged

favoritism.   (Docket Entry # 81-1, Ex. 3).   As noted, Sergeant

Cooke confirms that he received a copy of this statement.

(Docket Entry # 81-1, Ex. 2).    Sergeant Warren filed an

application for a criminal complaint against plaintiff for

assault and battery with a dangerous weapon in Lowell District

Court along with the narrative report by Sergeant Cooke.

(Docket Entry # 81-1, Ex. 2).    The prosecution entered a nolle

prosequi on September 2, 2011.   (Docket Entry # 81-1, Ex. 2).

Plaintiff filed a complaint to the AGO on November 4, 2011,

which it declined to investigate.     (Docket Entry 81-1, Ex. 6).

2.   Abuse Prevention Orders

      In February 2012, plaintiff filed for divorce from his

wife, Lisa Mackey.   (Docket Entry # 1, p. 10, ¶ 53).   In March


                                  7
2012, the Middlesex Family and Probate Court (“Probate Court”)

denied two motions, one filed by Lisa Mackey and the other filed

by plaintiff, seeking temporary orders for support and custody

of a minor child.   (Docket Entry # 81-1, Ex. 7) (Docket Entry #

81, p. 2, ¶ 8).   The court noted the absence of “specific,

credible grounds” to enter a vacate order and unclear financial

issues.   (Docket Entry # 81-1, Ex. 7).    One of Lisa Mackey’s

requests was for plaintiff to continue to pay utilities.

(Docket Entry # 81-1, Ex. 7).   On May 3, 2012, the Lowell

District Court issued an abuse prevention order (“the RO”) under

Massachusetts General Laws chapter 209A (“chapter 209A”) against

plaintiff.   (Docket Entry # 81-1, Ex. 10) (Docket Entry # 76-1).

The top of the RO states, in part, that “VIOLATION OF THIS ORDER

IS A CRIMINAL OFFENSE punishable by imprisonment or fine or

both.”    (Docket Entry # 81-1, Ex. 10).   The RO also states that

the order “was issued without advance notice because the Court

determined that there is a substantial likelihood of immediate

danger of abuse.”   (Docket Entry # 81-1, Ex. 10).   Section A(1)

of the RO states, “YOU ARE ORDERED NOT TO ABUSE [Lisa Mackey],

by harming, threatening or attempting to harm [Lisa Mackey]

physically or by placing [Lisa Mackey] in fear of imminent

serious physical harm, or by using force, threat or duress to

make [Lisa Mackey] engage in sexual relations.”    (Docket Entry #

81-1, Ex. 10).


                                  8
       Section A(2) of the RO states, in part, that “YOU ARE

ORDERED NOT TO CONTACT [Lisa Mackey], in person, by telephone,

in writing, electronically or otherwise, either directly or

through someone else, and to stay at least 100 yards from [Lisa

Mackey] even if [Lisa Mackey] seems to allow or request it.”

(Docket Entry # 81-1, Ex. 10).   Section A(3) of the RO states,

in part, that “YOU ARE ORDERED TO IMMEDIATELY LEAVE AND STAY

AWAY FROM THE PLAINTIFF’S RESIDENCE.”    (Docket Entry # 81-1, Ex.

10).   Subsection A(3)(c) of the RO states, in part, that

plaintiff was “not to shut off or cause to be shut off any

utilities or mail delivery to [Lisa Mackey].”5    (Docket Entry #

81-1, Ex. 10).

       On May 17, 2012, the Lowell District Court added paragraph

nine to the RO, requiring plaintiff to make support payments of

$150 per week “directly to [Lisa Mackey] by mailing payments to

68 Mitchell G. Dr. Tewksbury.”   (Docket Entry # 81-1, Ex. 10).

On June 15, 2012, it modified paragraph nine to reduce the

support payments to $75 per week.6    (Docket Entry # 81-1, Ex.


5  Plaintiff contends he “was never ordered or obligated to pay
for the utilities, maintenance, mortgage, cable, phone bill,
electric bill or heat[ing] bill at 68 Mitchell G. Drive in
Tewksbury” (“68 Mitchell Drive”). (Docket Entry # 80, p. 3, ¶
5). He also objects to any characterization by defendants that
the RO “obligated [him] to pay for the utilities, mortgage,
taxes, and/or expenses for 68 Mitchell G. Drive.” (Docket Entry
# 80, p. 3, ¶ 5).
6  Paragraph nine includes a line for financial support payments
that includes spaces to identify the amount, the frequency of


                                  9
10).   On June 13, 2012, two days before this modification, the

Probate Court entered a temporary order stating that it was

adopting the Lowell District Court’s order of $150 per week as a

temporary support order.   (Docket Entry # 76-2).   On December

13, 2012, the Lowell District Court again modified paragraph

nine, raising the support payments to $150 per week to be

consistent with the Probate Court’s June 13, 2012 order.7

(Docket Entry # 76-1).   The Lowell District Court further

modified the RO on December 13, 2012 by requiring “[t]he weekly




the payment as either weekly or monthly, and the mailing address
for the payments. The line for financial support payments has
an “x” at the beginning of the line, followed by a slash
crossing out the handwritten figure of $150, and an insertion of
$75 circled immediately above the slashed $150 figure. The
fifth line in that paragraph instructs that payments are weekly
with the payments for plaintiff mailed to the 68 Mitchell Drive
address. (Docket Entry # 81-1, Ex. 10).
7  Plaintiff asserts that the “Lowell District Court denied or
took no action on every single one of Lisa Mackey’s requests
and/or motions for an order that [plaintiff] continue to pay the
maintenance, utilities, [mortgages] and property taxes of the
marital property.” (Docket Entry # 80, pp. 3-4, ¶ 7). On June
4, 2012, the Lowell District Court took “no action” on Lisa
Mackey’s May 22, 2010 motion to modify the RO. (Docket Entry #
81-2, Ex. 11). On July 17, 2012, the Lowell District Court
denied Lisa Mackey’s motion for temporary support orders to
increase the support payments. (Docket Entry # 81-2, Ex. 14).
On November 16, 2012, the court also took “no action” on Lisa
Mackey’s November 7, 2012 motion to increase the support
payment, which noted the house telephone was shut off and she
needed more money for utilities. (Docket Entry # 81-2, Ex. 15).
The Lowell District Court also denied Lisa Mackey’s June 2013
motion to modify the RO, including her request for an order
requiring plaintiff to comply with a purported order to pay
utilities, and took “no action” on Lisa Mackey’s August 2013
motion to modify the RO. (Docket Entry # 81-2, Exs. 16-17).

                                10
payment . . . to be postmarked Wednesday of each week.”    (Docket

Entry # 81-1, Ex. 10).   On August 23, 2013, the Lowell District

Court modified the RO again by ordering that plaintiff stay 200

yards away from Lisa Mackey’s residence.     (Docket Entry # 81-1,

Ex. 10).    Each modification of the RO extended its expiration

date by about one year, including another modification on May

16, 2014.   (Docket Entry # 81-1, Ex. 10).

3.   TPD Training and Departmental Material

      Slides from the Middlesex District Attorney’s Office

contain information that pertains to arrest procedures following

violations of an order issued under chapter 209A.8    (Docket Entry


8  Defendants’ LR. 56.1 statement of facts references a “training
slide from the Office of the Middlesex District Attorney” that
is “used to train police officers” indicating “utilities fall
under a non-arrestable offense.” (Docket Entry # 80, p. 9, ¶
18). In response, plaintiff objects to the characterization of
the slide as a “‘training slide’” and maintains that defendants
do not provide “any foundation to support the purpose for which”
the slide is used. (Docket Entry # 80, p. 9, ¶ 18). In order
“[t]o authenticate evidence ‘the proponent must produce evidence
sufficient to support a finding that the item is what its
proponent claims it is.’” United States v. Blanchard, 867 F.3d
1, 5 (1st Cir. 2017) (quoting Fed. R. Evid. 901(a)), cert.
denied, 138 S. Ct. 2691 (2018). Defendants’ attorney avers that
the document is “a copy of a slide from [the] Middlesex District
Attorney” but provides no other foundation for the document as a
training slide used to train police officers, as asserted in
paragraph 18 of defendants’ LR. 56.1 statement. (Docket Entry #
77, p. 2, ¶ 7) (capitalization omitted). The deposition of
defendants’ expert does not authenticate the document as a
training slide used to train police officers. (Docket Entry #
81-4, Ex. 33, p. 223) (Docket Entry # 76-5). Officer McMahon
had not seen this exhibit prior to being presented with it at
his deposition. (Docket Entry # 81-4, Ex. 40, p. 676).
Accordingly, defendants authenticate the document as a slide

                                 11
# 76-5) (Docket Entry # 77, p. 2, ¶ 7).   One slide, entitled

“Special Arrest Rule in DV Cases under G.L. c. 209A, § 6(7),”

states that when the violation is a “felony, or a misdemeanor

involving ‘abuse’ as defined by 209A, § 1 . . . the ‘Preferred

Response’ is to make a warrantless arrest.”    (Docket Entry # 76-

5) (emphasis in original).   The slide also states in pertinent

part: “Mandatory Arrest for Violation of a Restraining Order

under G.L. c. 209A, § 6(7): An officer must make an arrest if

he/she has probable cause to believe that a suspect has violated

any arrestable provision of an existing restraining order from

any jurisdiction.”   (Docket Entry # 76-5) (emphasis in

original).

     Another slide, entitled “When a 209A Order is in Effect,”

sets out two columns (“chapter 209A slide”).   (Docket Entry #

76-5).   The left column on this slide reads: “Mandatory Arrest




from the Middlesex District Attorney’s Office through their
counsel’s averment, see Fed. R. Evid. 901(b)(1) (giving example
of proper authentication as testimony from witness with
knowledge “that an item is what it is claimed to be”), but, as
the proponents of the challenged exhibit, they do not point to
evidence in the record that authenticates the document as a
training slide used to train police officers. The substance and
content of the slide also does not authenticate the slide as a
training slide used to train police officers. See Fed. R. Evid.
901(b)(4); cf. Xiao Wei Yang Catering Linkage in Inner Mongolia
Co. Ltd. v. Inner Mongolia Xiao Wei Yang USA, Inc., Civil Action
No. 15-10114-DJC, 2017 WL 507211, at *4 (D. Mass. Feb. 6, 2017).
Plaintiff’s argument is therefore well-taken inasmuch as
defendants fail to argue any other basis to authenticate the
exhibit as a training slide.


                                12
when probable cause to believe that there has been a violation

of: No Contact[,] No Abuse[,] Vacate Household[,] Stay Away[,]

Surrender[,] Weapon/FID/LTC.”   (Docket Entry # 76-5).   The right

column reads: “Non-Arrestable 209A Violations: Custody[,]

Visitation[,] Support[,] Utilities (Current View Note: We are

looking for a case to decide this).”   (Docket Entry # 76-5).

     A manual entitled “Criminal Law: Massachusetts Police

Manual 2011” authored by John Sofis Scheft, Esq. (“MCLP Manual”

or “Scheft Manual”) discusses the different types of restraining

orders, the courts that issue them, and violations thereof in

chapter 13 of the manual.   (Docket Entry # 81-4, Ex. 31).    The

TPD kept a copy of the Scheft Manual in an office of the

“officer in charge” and used the manual in training at the

Police Academy.   (Docket Entry # 81-4, pp. 307-08, 486-87).    In

a section labeled “Notes,” the manual explains that chapter 209A

is “different than most laws that officers utilize because it

provides both civil remedies (the restraining order and its

related protections) and criminal penalties (the consequences

that flow from violations of the order).”   (Docket Entry # 81-4,

Ex. 31, p. 27)9 (emphasis in original).   The Scheft Manual

includes a table entitled “Violation of a Restraining Order G.L.




9  All page numbers refer to the page number in the upper right-
hand corner of the docketed filing rather than the page number
on the bottom of the actual exhibit.


                                13
c. 209A § 7” that contains four items: “Elements,” “Mandatory

Arrest,” “Penalty,” and “Contempt of Court.”   (Docket Entry #

81-4, Ex. 31, pp. 29-30).   The first item, entitled “Elements,”

states in pertinent part:

     Direct or Indirect violation of order. The suspect, either
     directly or indirectly, violated the terms of a permanent
     or temporary restraining order, which was in effect at the
     time of the violation. By failing to do one or more of the
     following: Refrain from abuse; or [h]ave no contact with
     the plaintiff or her child(ren); or [s]urrender his
     firearms, weapons, ammunition and gun licenses; or
     [v]acate. A vacate order means that defendant must:
     Surrender the keys immediately; [n]ot damage any household
     property; [n]ot disrupt utility service or mail delivery;
     [l]eave and remain away from the house, a multi-family
     dwelling, and/or the victim’s workplace.

(Docket Entry # 81-4, Ex. 31, p. 29) (emphasis in original and

italics added).    The following section, entitled “Mandatory

Arrest,” states:

     G.L. c. 209A, § 6 mandates warrantless arrest on probable
     cause. This authority applied even when the abuser has
     fled the scene and is discovered later . . .

     Arrest warrant option. Officers may obtain an arrest
     warrant and avoid applying for a complaint. However, they
     must use this approach “in good faith.” Comm. v. Ledger,
     52 Mass App. Ct. 232 (2001) (arrest warrant appropriate
     because the defendant had violated the order twice within a
     short time period).

     Compare Comm. v. Tipolone, 44 Mass. App. Ct. 23 (1997) (the
     victim approached the police nine months after the
     defendant violated the order; police should have arranged a
     show cause hearing; at the time, there was no indication
     that the defendant posed a threat or flight risk; a warrant
     was unnecessary).

(Docket Entry # 81-4, Ex. 31, pp. 29-30) (emphasis in original).

The last section, entitled “Contempt of Court,” states: “G.L. c.


                                 14
209A, § 7 establishes that 209A criminal remedies are not

exclusive.   A court ‘may enforce by civil contempt . . . a

violation of its own order.’ Mahoney v. Comm., 415 Mass. 278

(1993).”   (Docket Entry # 81-4, Ex. 31, p. 30) (emphasis and

ellipses in original).    After the table, a section labeled

“Notes” states:

     Coverage. Officers must remember that only four violations
     result in criminal penalties under 209A. Thus, police must
     arrest any offender who violates an order by failing to:
     (1) refrain from abuse; or (2) stay away or have no contact
     with the plaintiff; or (3) vacate; or (4) surrender his
     guns and licenses. Other violations are not arrestable and
     must be pursued with the court by a motion for contempt -
     e.g., the defendant fails to pay the victim child support
     or medical expenses designated in the order.

(Docket Entry # 81-4, Ex. 31, p. 30) (emphasis in original).

     These procedures were also explained, in part, in the TPD’s

own department manual (“TPD Manual”).   (Docket Entry # 81-3,

Exs. 28, 29).   Chapter 21 of the TPD Manual explains the

department’s policies and practices regarding arrest.   (Docket

Entry # 81-4, Ex. 40, p. 664) (Docket Entry # 81-3, Ex. 28)

(Docket Entry # 81-5, Ex. 41, pp. 12-13).   The chapter begins

with: “POLICY: It shall be the policy of the Tewksbury Police

Department to comply with all the provisions of the laws,

ordinances, and court decisions consistent with arrest and

accepted police procedures.”   (Docket Entry # 81-3, Ex. 28)

(emphasis in original).   Regarding warrantless arrests, the TPD

manual states in pertinent part:


                                 15
     An officer in his own jurisdiction may make arrest without
     a warrant for a felony if the officer has probable cause to
     believe the person to be arrested committed or is
     committing a felony. An officer may also, with a warrant,
     arrest for a misdemeanor which constitutes a breach of the
     peace, or for a misdemeanor where a warrantless arrest is
     allowed by statute.

(Docket Entry # 81-3, Ex. 28, p. 64).   The TPD Manual also sets

out specific arrest guidelines related to domestic abuse and

chapter 209A violations.   (Docket Entry # 81-4, Ex. 40, p. 666)

(Docket Entry # 81-5, Ex. 41, pp. 13-14) (Docket Entry # 81-3,

Ex. 29).   The TPD Manual states in pertinent part:

     1. In the interest of immediacy, and the statutory mandate
        to arrest, officers shall make a warrantless arrest of
        any person the officer witnesses or has probable cause to
        believe has violated an emergency, temporary or permanent
        vacate, refrain from abuse, stay away or no-contact order
        or judgment, a suspension and surrender order, or
        protection order issued by another jurisdiction.

     2. When there are no refrain from abuse, vacate, stay-away
        or no contact orders or judgments in effect, arrest shall
        be the preferred response whenever an officer witnesses
        or has probable cause to believe that a person:

           a. has committed a felony; or
           b. has committed an assault and battery of a family or
              household member in violation of M.G.L. c.265 ss:
              13A; or
           c. has committed a misdemeanor involving abuse, as
              defined in M.G.L. c. 209A.

(Docket Entry # 81-3, Ex. 29, pp. 76-77) (emphasis in original).

The TPD Manual provides a definition for “abuse”:

     A. For the purpose of this policy “ABUSE” is defined by
        M.G.L. c. 209A as the occurrence of one or more of the
        following acts between family or household members:
     1. attempting to cause or causing physical harm,
     2. placing another in fear of imminent physical harm;


                                16
        3. causing another to engage involuntarily in sexual
           relations by force, threat, or duress.

(Docket Entry # 81-3, Ex. 29, p. 72) (bolding in original).

        Several TPD officers testified about their understanding of

chapter 209A and TPD arrest policies.     Chief Sheehan testified

that “[i]f there’s probable cause to believe that a violation of

a 209A has occurred, our officer’s response is supposed to be

arrest . . . It’s a mandatory mandate from the law.”     (Docket

Entry # 81-4, Ex. 32, p. 158).     In other words, he testified

that it was the “practice” of the TPD to arrest for any chapter

209A violation.     (Docket Entry # 81-4, Ex. 32, p. 158).

Lieutenant Gaynor agreed that “any violation of a restraining

order is an arrestable offense without a warrant in Tewksbury.”

(Docket Entry # 81-4, Ex. 36, p. 430).     He based this opinion

“on all the training we’ve had” and his personal interactions

with prosecutors and courts.     (Docket Entry # 81-4, Ex. 36, p.

430).     Likewise, Sergeant Jop testified that “any violation” of

a restraining order authorized a warrantless arrest.     (Docket

Entry # 81-4, Ex. 37, p. 491).     He also agreed that “the actual

language in General Law Chapter 209A differs from [TPD] policy,”

explaining that “our policies and procedures are just a guide .

. . [t]hey’re not . . . set in stone.”     (Docket Entry # 81-4,

Ex. 37, pp. 492-493).     He further agreed that “what really

guides [him] or what prescribes the limitations of [his] actions



                                  17
would be the language of General Law Chapter 209A or case law

analyzing General Law Chapter 209A.”     (Docket Entry # 81-4, Ex.

37, p. 493).   Sergeant Warren testified that, “Every 209A

violation is arrestable” because “[i]t is written in the law

that way.”   (Docket Entry # 81-4, Ex. 39, p. 589).    He agreed

that “the law says you have to arrest for an alleged 209A

violation” because that is “something [he] [was] trained in.”

(Docket Entry # 81-4, Ex. 39, p. 596).     However, he was unsure

whether “it was an actual written policy [of the TPD].”     (Docket

Entry # 81-4, Ex. 39, p. 596).   Officer McLaughlin agreed “that

209A, Section 6 provides you or the Tewksbury Police Department

with the right to arrest anyone who violates a restraining

order.”   (Docket Entry # 81-5, Ex. 41, p. 10).    He stated that

was his “understanding of the law as it was explained to [him].”

(Docket Entry # 81-5, Ex. 41, p. 10).     Officer McMahon agreed

that “any violation of a restraining order is an arrestable

offense.”    (Docket Entry # 81-4, Ex. 40, p. 665).

4.   June 7, 2012

      On June 7, 2012, Officers McMahon and McLaughlin responded

to a radio call regarding an alleged chapter 209A violation at

68 Mitchell Drive.   (Docket Entry # 76-14) (Docket Entry # 81-5,

Ex. 41, p. 8).   In June 2012, Officer McMahon was an 11-year

veteran patrolman at the TPD with training in domestic-violence

cases at the time of the arrest.      (Docket Entry # 81-4, Ex. 40,


                                 18
pp. 655, 657).   Officer McLaughlin, a 2011 graduate of the

police academy, was a recently-hired patrolman undergoing field

training at the TPD.10   (Docket Entry # 81-5, Ex. 41, p. 4).

After they arrived at 68 Mitchell Drive, they spoke with Lisa

Mackey, who stated she had a restraining order against

plaintiff, her husband at that time.    (Docket Entry # 76-14).

Lisa Mackey informed the officers that plaintiff had not paid

for her cable, telephone, or internet services “and that this

violated her restraining order.”11    (Docket Entry # 76-14).   She



10 Specific to chapter 209A, Officer McLaughlin “went over
cases[,] . . . the law, [and] the statute” while at the police
academy. (Docket Entry # 81-5, Ex. 41, p. 7).
11 The above statement by Lisa Mackey is set out in Officer
McLaughlin’s narrative report. Assuming that the statement
constitutes a “statement” within the meaning of Fed. R. Evid.
801(a), plaintiff’s failure to object to the statement on the
basis that it is hearsay allows this court to consider it. See
Bellone v. Southwick-Tolland Reg’l Sch. Dist., 748 F.3d 418, 420
n.2 (1st Cir. 2014) (rejecting argument that summary judgment
affidavit included hearsay and explaining that, “because Bellone
did not raise any objection to the affidavit below, the district
court was free to consider it”) (citing Desrosiers v. Hartford
Life and Accident Ins. Co., 515 F.3d 87, 91 (1st Cir. 2008)).
Plaintiff’s and defendants’ failure to challenge other
statements in other police narrative reports likewise waives the
issue for purposes of the summary judgment motion and this court
is free to consider the statements. See Bellone v. Southwick-
Tolland Reg’l Sch. Dist., 748 F.3d at 421 n.2; Desrosiers, 515
F.3d at 91 (explaining at length that party must take “some
affirmative action” to, inter alia, “spell out the nature of the
ostensible defects” in a summary judgment affidavit “clearly and
distinctly” to district court) (internal citation omitted).
That said, this court considers the above statement by Lisa
Mackey solely for purposes of what the officers involved
objectively knew for purposes of qualified immunity. Thus, here


                                 19
did not provide paperwork or documents to corroborate her

allegations, but the officers “observed the television and phone

not functioning.”12   (Docket Entry # 76-14).   Lisa Mackey then

contacted a Comcast representative, who, after also speaking

with Officer McMahon, would confirm only that the payment for an

account in plaintiff’s name was past due.   (Docket Entry # 76-

14).   Although Officer McLaughlin’s narrative report notes that

under the RO plaintiff “cannot shut off any utilities of Lisa’s”

(Docket Entry # 76-14), Officer McMahon testified at his

deposition that neither he nor Officer McLaughlin had a copy of

the RO at the scene.13   (Docket Entry # 81-4, Ex. 40, p. 661).

(Docket Entry # 81-5, Ex. 41, p. 8).   Rather, Officer McLaughlin



and elsewhere (unless noted otherwise), this court considered
any “statements” in police narrative reports only to show
knowledge and notice of the officers involved and/or the
presence of probable cause. See generally United States v.
Barbosa, 896 F.3d 60, 72 n.5 (1st Cir. 2018) (“‘Hearsay
statements, like those of . . . the informant, often are the
stuff of . . . warrant affidavits.’”) (quoting United States v.
Jordan, 999 F.2d 11, 13-14 (1st Cir. 1993)), cert. denied, 139
S. Ct. 579 (2018). Two motions to strike other matters (Docket
Entry ## 82, 91) are addressed in a separate opinion.
12 Plaintiff asserts there is no indication of the reason the
services were not working or whether there was any investigation
into how long the services had not been working. (Docket Entry
# 80, p. 20, ¶ 50). Plaintiff also maintains that the RO never
required him to pay for Lisa Mackey’s cable, internet, or other
utilities. (Docket Entry # 79) (Docket Entry # 76-14).
13 “[L]ater on” after the arrest, Officer McMahon personally
reviewed the RO, including section three, which includes the
provision prohibiting plaintiff from shutting off or causing to
be shut off any utilities. (Docket Entry # 81-4, Ex. 40, p.
662) (Docket Entry # 81-1, Ex. 10).


                                 20
testified that Lisa Mackey stated that the RO had a provision

that plaintiff could not “shut off the utility.”14     (Docket Entry

# 81-5, Ex. 41, p. 10).

       Officer McMahon contacted Lieutenant Stephens and explained

the situation.   (Docket Entry # 76-14, p. 4) (Docket Entry # 81-

4, Ex. 40, p. 661).   Lieutenant Stephens informed him that he

could arrest plaintiff for violating the RO.15     (Docket Entry #

81-4, Ex. 40, pp. 661-662) (Docket Entry # 81-5, Ex. 41, p. 10).

In his narrative report, Officer McLaughlin stated that “[a]fter

observing the phone and television not functioning and listening

to Lisa’s explanation of the events, there is probable cause

that [plaintiff] had violated [the RO].”     (Docket Entry # 76-

14).   The officers traveled to plaintiff’s current residence at

20 South Oliver Street, spoke to plaintiff, and placed him under

arrest.   (Docket Entry # 76-14).     They handcuffed plaintiff


14 Here again, this statement is not considered for the truth of
the matter asserted but, rather, to show what facts the
arresting officers had at the time of the arrest. Although the
narrative report also states that “‘Officer McMahon contacted
Lt. Stephens,’” which can give rise to a reasonable inference
that Lieutenant Stephens reviewed the RO at the TPD and
communicated to Officer McMahon its requirement that plaintiff
not shut off any utilities (Docket Entry # 76-1) (Docket Entry #
81-4, Ex. 40, p. 661), this court is viewing the record in
plaintiff’s favor. The narrative report could also give rise to
a reasonable inference that the others relied only on Lisa
Mackey’s recitation of the RO’s requirement regarding utilities.
15 Although Lieutenant Stephens’ statement, which Officer
McMahon recites in his deposition, is not considered for the
truth of the matter asserted, plaintiff did not object to the
recitation based on hearsay.


                                 21
before placing him in the back of a police cruiser.   (Docket

Entry # 81-4, ¶ 3, sent. 2).   On the way to the TPD station,

plaintiff told Officers McMahon and McLaughlin that “he did not

think non payment of a cable bill constituted violation of non

payment [sic] of utilities.”   (Docket Entry # 76-14) (emphasis

omitted); (Docket Entry # 81-1, Ex. 1, ¶ 3, sent. 3).     Sergeant

Warren applied for a criminal complaint in Lowell District

Court.   The court found probable cause and arraigned plaintiff

for violating chapter 209A the next day after he spent the night

in the TPD jail.16   (Docket Entry # 81-1, Ex. 1, ¶ 3).   The

complaint was dismissed upon his motion on December 13, 2013.

(Docket Entry # 81-2, Ex. 18).

     After Officer McLaughlin was read excerpts of the TPD

Manual and chapter 209A at deposition, he agreed that neither

authorized him to arrest plaintiff for the chapter 209A




16 Sergeant Warren filed the application for the criminal
complaint based on a chapter 209A violation together with an
attached TPD arrest report dated June 7, 2012 that lists Officer
McLaughlin as the reporting officer and Lieutenant Stephens as
the approving officer. (Docket Entry # 81-2, Ex. 18). Sergeant
Warren testified that his responsibilities required him to “be
the liaison between the [TPD] and Lowell District Court,” which
included “process[ing] requests for warrants.” (Docket Entry #
81-4, Ex. 39, p. 592). He testified that he reviewed “police
reports that supported a request for a warrant” to “make sure
that they actually contained probable cause” to request a
warrant. (Docket Entry # 81-4, Ex. 39, p. 592). According to
Sergeant Warren, it was “[n]ot that often” that he found a
report not to contain probable cause to request an arrest
warrant. (Docket Entry # 81-4, Ex. 39, p. 592).

                                 22
violation that Lisa Mackey alleged.17    (Docket Entry # 81-5, Ex.

41, pp. 17-18).    He also agreed that police officers have the

authority to arrest for an alleged violation of a chapter 209A

restraining order only in cases of abuse, a violation of an

order to vacate the premises, and a violation of an order of no

contact.   (Docket Entry # 81-5, Ex. 41, p. 18).   “[A]n alleged

violation of an order to pay utilities would have to be charged

as criminal contempt and not a violation of a restraining

order,” according to Officer McLaughlin.    (Docket Entry # 81-5,

Ex. 41, p. 18).    Additionally, Officer McMahon agreed that this

was the first time he had charged or arrested an individual for

shutting off utilities in violation of a restraining order.

(Docket Entry # 81-4, Ex. 40, p. 661).    After reviewing Officer

McLaughlin’s narrative report, Sergeant Warren testified that

the information was not satisfactory to provide probable cause

to arrest plaintiff for violating the RO.    (Docket Entry # 81-4,

Ex. 39, p. 612).   Sergeant Warren would have sought


17 That said, the determinative issue for qualified immunity
under the second subpart of the second prong is not whether
Officer McLaughlin personally believed there was probable cause.
Rather, the inquiry is “whether an objectively reasonable
officer would have believed he had probable cause” to arrest
plaintiff for a criminal offense, such as a violation of the RO
under chapter 209A. See Alfano v. Lynch, 847 F.3d 71, 79 (1st
Cir. 2017) (because probable cause “is clearly established,”
matter reduces to “whether an objectively reasonable officer
would have believed he had probable cause to take Alfano into
protective custody within the meaning of the relevant protective
custody statute”).


                                 23
clarification from a judge to determine what a “utility” is and

whether the RO requires plaintiff “to pay for Lisa Mackey’s

cable, internet, and phone.”     (Docket Entry # 81-4, Ex. 39, pp.

611-612).

5.   June 8, 2012

       On June 8, 2012, Detective Connor spoke with Lisa Mackey at

the TPD station.    (Docket Entry # 76-16).   She told him that

plaintiff had shut off her cell phone service as well as her

daughter’s that morning to make her “feel unsafe at her house,

by having no means of communication to the public.”18    (Docket

Entry # 76-16).     She did not present documentary or physical

evidence that “the cell phone” was deactivated; instead, she

stated that she had contacted “her service provider and spoke

with them and the[y] told her it was canceled.”    (Docket Entry #

76-16).   Detective Connor noted in his narrative report that

plaintiff had been arrested for violating the RO the previous

day.   (Docket Entry # 76-16).   He also noted that “[s]ection

#3(c) of the Abuse Prevention Order states [plaintiff] is not to

shut off any utilities or mail delivery to Ms. Mackey.”    (Docket

Entry # 76-16).     On June 11, 2012, Sergeant Warren, as the


18 Lisa Mackey’s statements are not considered for the truth of
the matter asserted. They are considered to show notice and
knowledge on the part of the relevant officers as a basis for
the actions they took. In any event, as stated previously, the
parties do not object to statements made in the various police
reports as hearsay. See fn. 11.


                                  24
complainant, filed an application for a criminal complaint

against plaintiff in Lowell District Court based on a chapter

209A violation that took place on June 8, 2012.    (Docket Entry #

81-5, Ex. 48).    The court eventually dismissed the complaint due

to a failure to prosecute on October 8, 2013.    (Docket Entry #

81-5, Ex. 48).

6.   June 11, 2012

        On June 11, 2012, Officers Duffy and Russo were dispatched

to 68 Mitchell Drive in response to a reported restraining order

violation.    (Docket Entry # 76-17).   When they arrived, Lisa

Mackey presented a copy of the RO and explained that plaintiff

had visited the residence twice in the last three days.    (Docket

Entry # 76-17).    She said that he had pulled into her driveway

and “parked [his truck] directly in front of the house” while

dropping off their daughter, Melissa Mackey, on June 8, 2012.

(Docket Entry # 76-17).    He idled the truck for about 15 minutes

while speaking with Melissa Mackey and then drove away.    (Docket

Entry # 76-17).    The officers attempted to call Melissa Mackey

on a number that Lisa Mackey provided, but the call failed

because the phone had been disconnected.    (Docket Entry # 76-

17).    At her deposition, Melissa Mackey testified that plaintiff

dropped her off at the end of the driveway, which was “pretty

far back” from the house.    (Docket Entry # 81-5, Ex. 45, p.

549).    In the narrative report, Officer Duffy noted that “the


                                  25
driveway leading up to the residence is approximately 150 yards

long.”   (Docket Entry # 76-17).

     Lisa Mackey also told the officers that earlier on June 11,

2012, plaintiff had “pulled his truck into the beginning of the

driveway” and stopped approximately 120 yards from the house.

(Docket Entry # 76-17).   James Mackey III, the son of plaintiff

and Lisa Mackey, exited the truck and entered the garage to look

for a part for a grill that plaintiff thought might be there.

(Docket Entry # 76-17).   Lisa Mackey informed James Mackey III

that plaintiff was not allowed to remove anything from the

property, whereupon James Mackey III returned to the truck.

(Docket Entry # 76-17).   They then left the property.   (Docket

Entry # 76-17).

     The officers informed Lisa Mackey that the foregoing

incidents violated the RO and asked where they could find

plaintiff so they could speak with him.   (Docket Entry # 76-17).

Lisa Mackey stated that her son lived at 47 Riverdale Street,

that he was remodeling a house at 51 Riverdale Street, and that

he has been staying with his parents at 20 South Oliver Street.

(Docket Entry # 76-17).

     Sergeant Perry,19 Officer Russo, and Officer Duffy failed to

locate plaintiff on Riverdale Street.   (Docket Entry # 76-17).


19 Sergeant Perry’s first name is not included in the above-
cited reference.


                                   26
They spoke to James Mackey III at his residence, who stated that

plaintiff did drive him to 68 Mitchell Drive but that plaintiff

had parked on the street, stayed in the truck, and never entered

the driveway.   (Docket Entry # 76-17).   Sergeant Cooke drove to

20 South Oliver Street to check if plaintiff was at his parents’

residence.   (Docket Entry # 76-17).   Meanwhile, Officers Russo

and Duffy checked Simply Self Storage at 470 Main Street, where

plaintiff “is known to spend some time.”     (Docket Entry # 76-

17).   A number of officers failed to locate plaintiff at any of

these locations.   (Docket Entry # 76-17).   A number of officers

returned to the residences a few hours later, but were again

unsuccessful.   (Docket Entry # 76-17).

       Officer Duffy stated in his narrative report that there was

“probable cause to arrest [plaintiff] for these multiple

violations” of the RO.   (Docket Entry # 76-17).   Officer Duffy

cited section A(2) of the RO, i.e., that plaintiff “was ordered

not to contact” Lisa Mackey “in person, and to stay at least 100

yards from [Lisa Mackey].”   (Docket Entry # 76-17).   Officer

Duffy also wrote that, “According to section A3, plaintiff was

ordered to immediately leave and stay away from [Lisa Mackey’s]

residence located at 68 Mitchell” Drive and that the officers

“have probable cause to believe that [plaintiff] violated both

of these two sections when he entered the driveway of the

residence to drop his children off.”   (Docket Entry # 76-17).


                                 27
On June 12, 2012, Sergeant Warren filed an application for a

criminal complaint against plaintiff in Lowell District Court

based on a chapter 209A violation and Officer Duffy requested a

warrant for his arrest.    (Docket Entry # 81-5, Ex. 49).   The

court issued the complaint.20    On November 6, 2014, the court

dismissed the complaint in light of a failure to prosecute.

(Docket Entry # 81-5, Ex. 49).

7.   June 21, 2012

       On June 15, 2012, the Lowell District Court amended the RO

to reduce plaintiff’s weekly payment to Lisa Mackey from $150 to

$75.   (Docket Entry # 81-1, Ex. 10).   Six days later, on June

21, 2012, Sergeant Steven Torres (“Sergeant Torres”) and Officer

Edward D. Jackman (“Officer Jackman”) met with Lisa Mackey at

the TPD station.     (Docket Entry # 81-5, Ex. 50).   She told them

that plaintiff was denying her cable television from Comcast and

that plaintiff was responsible for paying her $150 weekly.

(Docket Entry # 81-5, Ex. 50).    She provided a copy of the RO,

on which the figure of $150 had been handwritten.     Sergeant

Warren then provided a copy of the RO that had been issued,

which showed that the figure had been reduced to $75.     (Docket




20 The record does not establish as a matter of law that the
Lowell District Court issued an arrest warrant. The application
for the criminal complaint includes a checked box for a “summons
to issue” and a non-checked box for a “warrant.” (Docket Entry
# 81-5, Ex. 49).


                                  28
Entry # 81-5, Ex. 50).    Sergeant Torres asked Lisa Mackey

whether the RO had been amended, to which she responded that the

payment had been reduced to $75.      (Docket Entry # 81-5, Ex. 50).

Sergeant Torres also asked her who had written the figure of

$150 on the copy of the RO that she had provided, to which she

responded that she had.   (Docket Entry # 81-5, Ex. 50).    At this

point, Lisa Mackey “was advised that she had falsified a court

document and advised that she needed to be completely truthful

when completing her voluntary statement form.”     (Docket Entry #

81-5, Ex. 50).

     Sergeant Torres and Officer Jackman informed Lisa Mackey

that they would visit her house to verify the problem.     (Docket

Entry # 81-5, Ex. 50).    Upon arriving, Lisa Mackey turned on the

television, which displayed a prompt requesting that a lock code

be entered.   Lisa Mackey “presumably entered the correct code,”

which caused an error message to be displayed.     (Docket Entry #

81-5, Ex. 50).   The officers informed her they would follow up

on the issue.    (Docket Entry # 81-5, Ex. 50).

     After reviewing Officer Jackman’s narrative report at his

deposition, Sergeant Warren testified that Lisa Mackey had

admitted to falsifying a court document.     (Docket Entry # 81-4,

Ex. 39, p. 615).   Sergeant Warren also testified that it was

“strange” that Sergeant Torres and Officer Jackman did not

charge Lisa Mackey with a crime for the falsification.     (Docket


                                 29
Entry # 81-4, Ex. 39, p. 616).   Finally, Sergeant Warren agreed

that the TPD “[was] now on notice, by its own written documents,

that [Lisa] Mackey has lied to the Tewksbury Police Department

and has falsified a document, and admitted both those things.”

(Docket Entry # 81-4, Ex. 39, p. 616).

8.   June 22, 2012

       On Friday, June 22, 2012, Officer Ryser met with Lisa

Mackey at the TPD station.   (Docket Entry # 76-18).   Lisa Mackey

told him that plaintiff had violated the RO by failing to pay

her $150, which had been due on June 15, 2012.   (Docket Entry #

76-18).   Officer Ryser reviewed the RO and determined there was

“a Probate Court order” requiring that plaintiff pay $150 weekly

to Lisa Mackey and an order from the Lowell District Court

requiring that plaintiff pay $75 to Lisa Mackey weekly.   (Docket

Entry # 76-18).   Officer Ryser noted that the Lowell District

Court had amended the RO on June 17, 2012, reducing the weekly

payment to $75.   Officer Ryser determined that this was “more

current that [sic] the order stating $150.”   (Docket Entry # 76-

18).   Officer Ryser stated in his narrative report that he would

request a [clerk’s] hearing “to determine any possible

violations of the orders in place.”   (Docket Entry # 76-18)

(Docket Entry # 81-6, Ex. 51).   Officer Ryser later added that

Lisa Mackey had called to state that plaintiff had paid “what he

owed her.”   (Docket Entry # 81-6, Ex. 51).   The report, however,


                                 30
notes that “this payment would still be late and could be a

possible violation based on that and the amount paid.”     (Docket

Entry # 81-6, Ex. 51).    Sergeant Warren filed an application for

a criminal complaint in Lowell District Court based on a chapter

209A violation and requested a hearing.    (Docket Entry # 81-6,

Ex. 51).    The court issued a criminal complaint on August 15,

2012 for a chapter 209A violation.     (Docket Entry # 81-6, Ex.

51).    The court eventually dismissed the charge on a

recommendation of the court’s Probation Department on September

19, 2014.    (Docket Entry # 81-6, Ex. 51).

        At his deposition, Sergeant Warren stated that Lisa Mackey

had lied to Officer Ryser about the amount of money that

plaintiff owed her during this incident.      (Docket Entry # 81-4,

Ex. 39, p. 616).     However, Officer Ryser did not charge Lisa

Mackey for this conduct.    (Docket Entry # 81-4, Ex. 39, p. 616).

Sergeant Warren also noted that the RO did not specify a payment

deadline that would have required plaintiff to make the payment

by Friday on any given week.    (Docket Entry # 81-4, Ex. 39, p.

616).    Therefore, Sergeant Warren testified that there had been

no probable cause for Officer Ryser to request a clerk’s

hearing.    (Docket Entry # 81-4, Ex. 39, p. 616-617).

9.   June 26, 2012

        On June 26, 2012, Lisa Mackey returned to the TPD station

to complete a voluntary statement for Sergeant Kerber alleging a


                                  31
violation of the RO.   (Docket Entry # 76-19).   The voluntary

statement claimed that plaintiff “text[ed] [their] daughter

Kelly several times both last night and today about her.”

(Docket Entry # 76-19).   Plaintiff had asked Kelly Mackey “why

[Lisa Mackey] had called the police on him today.”    (Docket

Entry # 76-19).   No threats were made.   (Docket Entry # 76-19).

Rather, the questions plaintiff asked Kelly Mackey were about

“Lisa [Mackey’s] going ons.”   (Docket Entry # 76-19).

     Sergeant Kerber’s narrative report noted that plaintiff may

have violated the RO, which contained a “no 3rd party clause.”

(Docket Entry # 76-19).   Sergeant Kerber explained to Lisa

Mackey that Lieutenant Gaynor, an officer on duty for the next

shift, “would be advised of the 209[A] Violation and

[plaintiff’s] last known address,” and that “if they were able

to locate him[,] he would be arrestable.   However[,] if [the

officers] [were not] able to locate him[,] [Sergeant Kerber]

would seek a warrant on the violation of the 209A.”    (Docket

Entry # 76-19).   Sergeant Warren requested a warrant and filed

an application for a criminal complaint against plaintiff in

Lowell District Court based on a chapter 209A violation.

(Docket Entry # 81-6, Ex. 52).   A judicial officer issued a

criminal complaint on August 15, 2012 based on Sergeant Kerber’s

narrative report and Lisa Mackey’s statement.    (Docket Entry #

81-6, Ex. 52).    The court eventually dismissed the complaint due


                                 32
to a failure to prosecute on November 6, 2014.    (Docket Entry #

81-6, Ex. 52).

      After reviewing the narrative report at his deposition,

Chief Sheehan testified that Sergeant Kerber should have

requested to see the texts.    (Docket Entry # 81-4, Ex. 32, pp.

108-09).   Chief Sheehan also testified that, in his opinion, the

report contained insufficient evidence to support a finding of

probable cause.    (Docket Entry # 81-4, Ex. 32, p. 109).

Sergeant Warren testified similarly.    (Docket Entry # 81-4, Ex.

39, p. 617-618).     Lieutenant Gaynor also agreed that, if it was

him, he “would have wanted to see those text messages as part of

[his] investigation” into “an alleged violation of the

restraining order.”    (Docket Entry # 81-4, Ex. 36, p. 435).

10.   July 6, 2012

      On Friday, July 6, 2012, Officer Russo “was dispatched to

68 Mitchell G[.] Drive.”    (Docket Entry # 76-20).   There, Lisa

Mackey stated that the RO against plaintiff required him to pay

her $150 weekly and that he “usually gives the money to their

daughter” to deliver it to Lisa Mackey.    (Docket Entry # 76-20).

Lisa Mackey explained that plaintiff “is supposed to pay every

Wednesday,” but that she had received the payment on Friday the

two previous weeks.    (Docket Entry # 76-20).   She then stated

that it was Friday, her daughter was “away this week,” and “she

has not received” the payment.    (Docket Entry # 76-20).


                                  33
        Officer Russo reviewed the RO and noted that although it

required plaintiff to pay Lisa Mackey $150 weekly, “it does not

specify a particular day, date, or time when the payments are

due.”    (Docket Entry # 76-20).   Officer Russo told Lisa Mackey

that there was no violation because “we [were] still technically

in the week and [plaintiff] still has time to make the payment

to her.”    (Docket Entry # 79-20).     She then told Lisa Mackey

that she (Officer Russo) “would attempt to call [plaintiff] to

determine when and how he intended to make the payment this

week,” and Lisa Mackey stated that she understood.      (Docket

Entry # 76-20).    Officer Russo called plaintiff and left a

voicemail requesting that he contact her, and called Lisa Mackey

to inform her that she “was unable to make contact with

[plaintiff].”    (Docket Entry # 76-20).    The report concludes

“[n]o further action at this time.”      (Docket Entry # 76-20).

11.   July 12, 2012

        On Thursday, July 12, 2012, Officer Hanley met with Lisa

Mackey at the TPD station.    (Docket Entry # 76-21).    She

explained that the RO required plaintiff to make weekly payments

of $150.    (Docket Entry # 76-21).     In his narrative report,

Officer Hanley stated that the “ninth stipulation on the

restraining order states that [plaintiff] shall pay Lisa

[Mackey] $150.00 plaintiff support, weekly.”      (Docket Entry #

76-21).    Lisa Mackey explained that plaintiff usually gives the


                                   34
money to their daughter to deliver it on Wednesdays, that Lisa

Mackey then “signs a receipt, saying she received the payment,

and [that] their daughter returns the signed receipt to

[plaintiff] as evidence that she received the payment.”    (Docket

Entry # 76-21).   Lisa Mackey explained that because she had not

received any money from plaintiff the previous week or the

current week, he owed her “a total of $300.00.”   (Docket Entry #

76-21).   Officer Hanley concluded the narrative report that:

     After listening to Lisa [Mackey’s] summary of events and
     reviewing her statement for [sic] there is probable cause
     to believe that [plaintiff] did not pay Lisa [Mackey] the .
     . . support that is owed to her and is in violation of the
     restraining order . . . I am requesting a summons be filed,
     charging [plaintiff] with . . . [v]iolation of abuse
     prevention order [under chapter 209A].

(Docket Entry # 76-21).   Sergeant Warren filed an application

for a criminal complaint in Lowell District Court based on a

chapter 209A violation.   (Docket Entry # 81-6, Ex. 54).   The

court dismissed the complaint on a recommendation of the

Probation Department on September 19, 2014.   (Docket Entry # 81-

6, Ex. 54).

     At his deposition, Sergeant Warren agreed that Lisa Mackey

had lied about the amount that the RO required plaintiff to pay

and about the date on which payments were due.    (Docket Entry #

81-4, Ex. 39, pp. 618-19).   Sergeant Warren also testified that,

in his opinion, there had been no probable cause to issue a

complaint against plaintiff.   (Docket Entry # 81-4, Ex. 39, p.


                                35
619).

12.   July 17, 2012

        On July 17, 2012, Officer Hanley responded to 68 Mitchell

Drive concerning an alleged chapter 209A violation.     (Docket

Entry # 76-22).    While at the property, he spoke with Lisa

Mackey, who informed him about the RO against plaintiff.

(Docket Entry # 76-22).    Officer Hanley noted that the “ninth

stipulation” of the RO states “that [plaintiff] shall pay Lisa

[Mackey] $150.00 support, weekly.      The payment is supposed to be

mailed to 68 Mitchell Drive.    This is the only way the payment

is supposed to be payed [sic] to Lisa [Mackey], as detailed in

the [RO].”    (Docket Entry # 76-22).   Lisa Mackey stated

plaintiff usually gave the money to Melissa Mackey, their

daughter, to deliver on his behalf every Wednesday.     (Docket

Entry # 76-22).    Lisa Mackey also recounted that she would then

sign a receipt verifying that she had received the payment.

(Docket Entry # 76-22).    Lisa Mackey stated that on Friday, July

13, 2012, plaintiff gave Melissa Mackey “the support payment”

and “Melissa then brought the payment to Lisa [Mackey].”

(Docket Entry # 76-22).    Lisa Mackey then “sign[ed] a receipt,

which was returned to [plaintiff].”     (Docket Entry # 76-22).   In

his narrative report, Officer Hanley stated that, “After

listening to Lisa [Mackey’s] summary of the events and reviewing

her statement there is probable cause to believe that


                                  36
[plaintiff] did violate the above restraining order by involving

a third party and by not sending Lisa her payment as detailed in

the restraining order.”   (Docket Entry # 76-22).   Due to these

facts as summarized in Detective Regan’s narrative report, “it

was determined that [plaintiff] had violated the restraining

order and was subject to arrest,” and “Tewksbury police officers

were sent to locations known to be frequented by [plaintiff].”

(Docket Entry # 76-2).

       A number of police officers then searched for plaintiff in

various locations.   (Docket Entry # 76-22).   One such location

was the residence of plaintiff’s father on 20 South Oliver

Street in Tewksbury.   (Docket Entry # 76-22).   Detective Regan’s

narrative states that Officer Richardson “observed [plaintiff]

get off a motorcycle and run into his father’s residence.”

(Docket Entry # 76-22).   When officers approached the residence,

plaintiff’s father told them that they could not enter without a

search warrant.   (Docket Entry # 76-22).   Officers remained on

scene to “secure the residence in anticipation of obtaining”

one.   (Docket Entry # 76-22).

       Detective Richardson’s narrative states, “Chief Sheehan

advised [Detective Richardson] to stay in close proximity to the

residence” to keep watch on it.    (Docket Entry # 81-6, Ex. 55).

Eventually, Detective Richardson saw plaintiff’s father enter a

pickup truck and drive away.     (Docket Entry # 81-6, Ex. 55).


                                  37
Detective Richardson had previously observed the bed of the

pickup truck, which was covered, close to the open garage door

of the residence and “that there was access to the home from the

garage.”   (Docket Entry # 81-6, Ex. 55).   Under the direction of

Sergeant Coviello, Detective Richardson followed the truck and

observed it going “at a speed that was greater than reasonable

for this area” and turning without using a turn signal.     (Docket

Entry # 81-6, Ex. 55).   Detective Richardson then stopped the

truck to check if plaintiff was inside the back of the truck.

(Docket Entry # 81-6, Ex. 55).   When he did not find plaintiff,

Detective Richardson let plaintiff’s father go with a verbal

warning.   (Docket Entry # 81-6, Ex. 55).   Detective Richardson

returned to the residence and soon saw plaintiff arrive on a

motorcycle and run inside.   (Docket Entry # 81-6, Ex. 55).   When

another officer arrived, he and Detective Richardson again

approached the house and knocked on the door.   (Docket Entry #

81-6, Ex. 55).   Plaintiff’s father repeated that they could not

enter without a warrant.   (Docket Entry # 81-6, Ex. 55).

     Detective Regan stated in an narrative report that Melissa

Mackey visited the TPD station during these events and provided

a written statement, which reads:

     I, Melissa Mackey have received one hundred and fifty
     dollars every week, (since its [sic] been ordered by the
     court) to give to my mother, Lisa Mackey. My father, James
     Mackey [plaintiff] gives me this money every Friday.
     Friday is the day my mother told me she receives this


                                 38
      support payment. She has never had a problem with it in
      the past, and my father always pays on time. He has paid
      her every week since the court order.

(Docket Entry # 76-22) (emphasis omitted).    Sergeant Warren

included Melissa Mackey’s statement in an ensuing application

for a criminal complaint.   (Docket Entry # 81-6, Ex. 55).     On

July 17, 2012, Detective Regan requested an arrest warrant for

plaintiff for violating the RO and applied for a search warrant

for the address at 20 South Oliver Street “to effect[uate] that

arrest,” both of which were denied.    (Docket Entry # 76-22)

(Docket Entry # 81-6, Ex. 55).   The officers at the residence

“were instructed to disperse.”   (Docket Entry # 76-22).

      Detective Regan concluded his narrative report by stating

there was probable cause to believe that plaintiff violated the

RO.   (Docket Entry # 76-22).   First, he stated that plaintiff

violated item number two, which required plaintiff to have no

contact with Lisa Mackey either directly or through a third

party, when he had “his daughter convey money and receipts

between he and Lisa Mackey.”    (Docket Entry # 76-22) (emphasis

omitted).   Second, Detective Regan stated that plaintiff

violated item number nine, which required plaintiff to mail the

support payments to Lisa Mackey, by “giving the payments to his

daughter to give to Lisa Mackey.”     (Docket Entry # 76-22)

(emphasis omitted).

      As noted, Sergeant Warren filed an application for a


                                 39
criminal complaint in Lowell District Court based on a chapter

209A violation.   (Docket Entry # 81-6, Ex. 55).    A criminal

complaint issued on August 15, 2012 charging a chapter 209A

violation.    (Docket Entry # 81-6, Ex. 55).   The court eventually

dismissed the complaint on a recommendation of the court’s

Probation Department on September 19, 2014.     (Docket Entry # 81-

6, Ex. 55).

13.    July 24 to 26, 2012

       On July 24, 2012, Officer Piccolo spoke with Lisa Mackey at

the TPD station, who claimed that plaintiff had cancelled the

phone service at 68 Mitchell Drive in violation of the RO.

(Docket Entry # 76-24).      When Officer Piccolo attempted to call

the house phone number, he received a recorded message stating

that the number was temporarily disconnected.21     (Docket Entry #

76-24).   Officer Piccolo noted in his report that “[b]ased on

section 3 subsection C of the [RO] which states Defendant shall

not to [sic] shut off or cause to be shut off any utilities or

mail delivery to [Lisa Mackey]” (emphasis omitted), he believed

“there has been a violation of this order.”     (Docket Entry # 76-

24).

       Sergeant Warren and Chief Sheehan filed narrative reports




21 Officer Piccolo did not report any efforts to verify Lisa
Mackey’s allegations that it was plaintiff who caused the
service to be disconnected. (Docket Entry # 76-24).


                                   40
concerning events that followed.      (Docket Entry # 76-25) (Docket

Entry # 81-6, Ex. 58).    Sergeant Warren wrote that on July 25,

2012, Lisa Mackey visited the TPD station to speak with Chief

Sheehan.    (Docket Entry # 76-25).   She stated that she had no

“means of communication with the hospital where her gravely sick

parents are and [she was] the health care proxy.”     (Docket Entry

# 76-25).   Both Chief Sheehan and Sergeant Warren “made

inquiries with a number of other departments and domestic

violence groups to try and get a phone for [Lisa Mackey].”

(Docket Entry # 76-25).

     Chief Sheehan also contacted Verizon, Lisa Mackey’s carrier

for the home phone, to ask whether it could reconnect her phone.

(Docket Entry # 81-6, Ex. 58).   Verizon employees informed him

that the phone was in Lisa Mackey’s name, that she had contacted

Verizon to change her service to Verizon Fios, and that she had

set up a date and time to transfer the service.     (Docket Entry #

81-6, Ex. 58).   Verizon had not completed the transfer

installation because it could not reach Lisa Mackey for

confirmation.    (Docket Entry # 81-6, Ex. 58).   Chief Sheehan

also learned that the phone had been disconnected because of

nonpayment.   (Docket Entry # 81-6, Ex. 58).    When he relayed

this information to Lisa Mackey, she admitted that she had

scheduled the migration to Fios but she then decided against it.

(Docket Entry # 81-6, Ex. 58).   She also stated that she had


                                 41
never cancelled the disconnection of her phone.     (Docket Entry #

81-6, Ex. 58).   Ultimately, Sergeant Warren helped Lisa Mackey

set up a payment plan to reconnect her phone.     (Docket Entry #

76-25).

     Sergeant Warren concluded his narrative report by stating

that he “believe[s] that we have probable cause to have a

warrant issued for [plaintiff]” for violating, section A(3)(C)

of the RO, which requires that he “not shut off or cause to be

shut off any of the utilities or mail delivery to [Lisa

Mackey’s] residence.”   (Docket Entry # 76-25).    Sergeant Warren

reported that plaintiff violated this by “not paying the phone

bill, thus the phone being shut off for [an] outstanding bill.”

(Docket Entry # 76-25).   Sergeant Warren filed an application

for a criminal complaint and requested a warrant in Lowell

District Court based on a chapter 209A violation.     (Docket Entry

# 81-6, Ex. 58).   A criminal complaint issued on August 3,

2012.22   The court eventually dismissed the charge upon failure

to prosecute on October 8, 2013.      (Docket Entry # 81-6, Ex. 58).

     At his deposition, Sergeant Warren agreed that “everyone

seemed confused that Lisa Mackey reported [plaintiff] shut the




22 The record does not establish as a matter of law that the
Lowell District Court issued the requested arrest warrant. The
application for the criminal complaint checks a box next to
“summons to issue” and does not check a box next to “warrant.”
(Docket Entry # 81-5, Ex. 49).


                                 42
service off when, in fact, Lisa Mackey shut the service off.”

(Docket Entry 81-4, Ex. 39, p. 621).    He explained that his

finding of probable cause “[h]ad to be a mistake.”      (Docket

Entry 81-4, Ex. 39, pp. 622-623).     In other words, Sergeant

Warren testified that there had been no probable cause to arrest

plaintiff and that he “screwed up when [he] was writing the

report.”   (Docket Entry 81-4, Ex. 39, p. 623).   Chief Sheehan

testified that he did not “know how [Sergeant Warren] could have

taken out a criminal complaint based upon [Chief Sheehan’s

narrative] report.”   (Docket Entry # 81-4, Ex. 32, p. 119).      In

addition, he acknowledged that he was recorded as saying the

following during one of his phone calls:

     I still would like to know if this is a continuation of a
     restraining order violation, is it ongoing every day that
     the phone is off? Should we still be locking this fucking
     guy up and dragging his ass in because obviously they don’t
     even think we have the right to arrest because they’re not
     putting it on for a warrant and they’re not setting it up
     for a hearing and not moving it on to a summons.

(Docket Entry # 81-4, Ex. 32, p. 172).    Chief Sheehan agreed

that he appeared to be acknowledging that the Lowell District

Court did not believe that the TPD had the authority to arrest

plaintiff, but he could not recall with whom he had this

conversation.   (Docket Entry # 81-4, Ex. 32, p. 172).    Finally,

Chief Sheehan agreed there was no probable cause to charge

plaintiff with violating the RO based upon Sergeant Warren’s

report.    (Docket Entry # 81-4, Ex. 32, pp. 175-76).


                                 43
14.   July 30, 2012

      On July 30, 2012, Officer McMahon was dispatched to 68

Mitchell Drive.   (Docket Entry # 76-27).    While there, Lisa

Mackey explained that plaintiff had paid $100 to her at midnight

on Friday, July 27, 2012.   (Docket Entry # 76-27).    Lisa Mackey

explained that plaintiff had given the payment to Melissa Mackey

to give to her thereby violating the RO provision that required

plaintiff to make payments through the mail and not through

third parties.    (Docket Entry # 76-27).   Lisa Mackey told

Officer McMahon that plaintiff “has already been charged for the

same violation in the past.”   (Docket Entry # 76-27).

      Officer McMahon reported that he reviewed the RO, which

“clearly states that payment must be made to the plaintiff in

the sum of $150 a week by mail.”      (Docket Entry # 76-27).

Officer McMahon explained to Lisa Mackey that he would file a

report and attempt to locate plaintiff.     (Docket Entry # 76-27).

Lisa Mackey told Officer McMahon that plaintiff was residing at

20 South Oliver Street with his father but could also be staying

at 51 Riverdale Avenue.   (Docket Entry # 76-27).

      Officer McMahon proceeded to 20 South Oliver Street with

Officer Russo.    (Docket Entry # 76-27).   After arriving at the

property, Officer McMahon spoke with plaintiff’s father, who

said that plaintiff no longer resided there.     (Docket Entry #

76-27).   The officers proceeded to 51 Riverdale Avenue.    (Docket


                                 44
Entry # 76-27).   Officer McMahon observed a pickup truck in the

driveway that was registered in plaintiff’s name.     (Docket Entry

# 76-27).   The vehicle hood was warm, “indicating the vehicle

was recently driven.”    (Docket Entry # 76-27).   The officers

knocked on the door of the residence and called the residence by

phone but received no answer.    (Docket Entry # 76-27).    They

noted that all the window shades were drawn.   (Docket Entry #

76-27).   Officer McMahon ended his narrative report by stating

that he “believe[s] that [plaintiff] was inside the house and

refused to talk with us.”   (Docket Entry # 76-27).   On July 31,

2012, Sergeant Warren filed an application for a criminal

complaint in Lowell District Court for a chapter 209A violation.

(Docket Entry # 81-6, Ex. 59).   The court found probable cause

and issued a criminal complaint on August 15, 2012 based on a

chapter 209A violation.    (Docket Entry # 81-6, Ex. 59).    On

September 19, 2014, the court dismissed the complaint on a

recommendation of the court’s Probation Department.    (Docket

Entry # 81-6, Ex. 59).

15.   July 31, 2012

      On July 31, 2012, Officer Russo was dispatched to 51

Riverdale Road after plaintiff reported to the TPD that Lisa

Mackey was at his house.    (Docket Entry # 81-6, Ex. 60).

Plaintiff said that she “just showed up” and that he was

remaining inside the house to avoid a confrontation.    (Docket


                                 45
Entry # 81-6, Ex. 60).   Upon arrival, Officer Russo saw Lisa

Mackey driving away.   (Docket Entry # 81-6, Ex. 60).   Officer

Russo stopped her while Sergeant Perry and Officer Ryser went to

51 Riverdale Road to speak with plaintiff.     (Docket Entry # 81-

6, Ex. 60).

       Lisa Mackey told Officer Russo that she is part owner of 47

Riverdale Road (which is directly next door to plaintiff’s

residence).   Officer Russo stated in her narrative report that

Lisa Mackey told her 47 Riverdale Road “is her son’s house but

he is currently overseas in the military.”     (Docket Entry # 81-

6, Ex. 60).   She explained that she had gone to plaintiff’s

house to check on her daughter, Melissa Mackey.    (Docket Entry #

81-6, Ex. 60).   Officer Russo told Lisa Mackey that she should

stay away from plaintiff’s house, as the RO had been issued

because Lisa Mackey had alleged that she felt unsafe around

plaintiff.    (Docket Entry # 81-6, Ex. 60).   Lisa Mackey stated

that she would stay away from him.    (Docket Entry # 81-6, Ex.

60).   Meanwhile, plaintiff refused to leave the house to speak

with Sergeant Perry.   (Docket Entry # 81-6, Ex. 60).

       Lieutenant Stephens filed a supplemental narrative report.

(Docket Entry # 81-6, Ex. 60).   After Lisa Mackey finished

speaking with Officer Russo, Lisa Mackey called the TPD to claim

that she had just read an entry in her daughter’s journal

wherein her daughter wrote that plaintiff hurts her.    (Docket


                                 46
Entry # 81-6, Ex. 60).    On August 4, 2012, Melissa Mackey

provided a written statement to the TPD.     (Docket Entry # 81-6,

Ex. 60).   She stated that Lisa Mackey’s story was “an absolute

lie,” that she does not have a journal, that plaintiff had never

abused her, and that Lisa Mackey is a “pathological liar” and a

“drug addict.”   (Docket Entry # 81-6, Ex. 60).

16.    August 4, 2012

       On August 4, 2012, Officer Hanley responded to 68 Mitchell

Drive.    (Docket Entry # 76-28).    After he arrived, he spoke to

Lisa Mackey.   (Docket Entry # 76-28).    Officer Hanley’s

narrative report notes that the RO against plaintiff required

him to pay Lisa Mackey $150 “weekly, by the end of the week.”

(Docket Entry # 76-28).    The report also recites that payment is

supposed to be mailed to 68 Mitchell Drive and, “[r]eferencing a

Sunday-Saturday calendar week,” should arrive “no later than

Saturday of every week.”   (Docket Entry # 76-28).    It also

states, “This is the only way the payment is supposed to be paid

to Lisa [Mackey], as detailed in the [RO].”     (Docket Entry # 76-

28).

       While at the property, Lisa Mackey explained to Officer

Hanley that plaintiff usually gave the payment to Melissa Mackey

to deliver on his behalf every Wednesday, and that Lisa Mackey

then signs a receipt to return to plaintiff.     (Docket Entry #

76-28).    Officer Hanley’s narrative report further states that


                                    47
plaintiff “attended a court hearing on Friday, August 3, 2012

and was specifically told that he is to mail Lisa [Mackey] her

support payment and that the check need[ed] to arrive no later

than Saturday of every week.”   (Docket Entry # 76-28).

       The narrative report also reflects Lisa Mackey’s statement

“that the check never came in the mail.”     (Docket Entry # 76-

28).   Officer Hanley’s narrative report then states there was

probable cause to believe that plaintiff violated the RO.

(Docket Entry # 76-28).   Later that day, Melissa Mackey arrived

at the TPD station to speak with Officer Hanley, according to

the narrative report.   (Docket Entry # 76-28).    She stated that

plaintiff had given her money to deliver the prior evening, but

that she was not talking to her mother and so had not given it

to her.    (Docket Entry # 76-28).    Officer Hanley told her that

this still violated the RO and that the TPD would not get

involved with the delivery of the support payments.     (Docket

Entry # 76-28).

       Afterwards, Lieutenant Stevens received a call from

plaintiff, who said that he mailed a check to Lisa Mackey and

that it should be in her mailbox.     (Docket Entry # 76-28).

Officer Hanley checked the mailbox with Lisa Mackey and found an

envelope containing a check written to Lisa Mackey for $150.

(Docket Entry # 76-28).   There was also other mail in the

mailbox.   (Docket Entry # 76-28).    Officer Hanley concluded the


                                 48
narrative report with a determination that there was no

violation of the RO at this time.      (Docket Entry # 76-28).

17.   August 23, 2012

      On August 23, 2012, Sergeant Torres and Officer Kimberly A.

Riccardi were dispatched to 68 Mitchell Drive.     (Docket Entry #

76-29).    Lisa Mackey explained that Melissa Mackey had given her

$150 on behalf of plaintiff and asked her to sign a receipt.

(Docket Entry # 76-29).    Lisa Mackey stated that this violated

the provision of the RO that required no third-party contact

from plaintiff.   Lisa Mackey stated that she wanted plaintiff to

mail the check so their daughter could “stay out” of the matter.

(Docket Entry # 76-29).    Sergeant Torres called Melissa Mackey,

who said that she had retrieved the money from the mail and that

a return address was printed on the envelope.     (Docket Entry #

76-29).    She also stated that Lisa Mackey was aware that the

money had come with the mail.    (Docket Entry # 76-29).   The

officers made attempts to speak with plaintiff but he “refused”

to answer the door.     (Docket Entry # 76-29).   They did not file

charges.   (Docket Entry # 76-29).

18.   September 28, 2012

      On September 28, 2012, Officer Hanley responded to 68

Mitchell Drive.   (Docket Entry # 81-7, Ex. 63).    After arriving

at the property, Lisa Mackey explained that the RO against

plaintiff required him to pay the mortgage and all utilities.


                                  49
(Docket Entry # 81-7, Ex. 63).   However, she had received a

letter from National Grid, which stated that her gas would be

shut off unless an outstanding bill of $400.55 was paid by

October 1, 2012.   (Docket Entry # 81-7, Ex. 63).   Officer Hanley

told her that plaintiff had not violated the RO because the

utility had not yet been shut off.    (Docket Entry # 81-7, Ex.

63).   He advised her that a report would be filed on this

incident.   (Docket Entry # 81-7, Ex. 63).

       Lisa Mackey then told Officer Hanley that Melissa Mackey

had visited the house to gather belongings on Tuesday, September

25, 2012.   (Docket Entry # 81-7, Ex. 63).   She heard something

fall upstairs and investigated after Melissa Mackey left.

(Docket Entry # 81-7, Ex. 63).   Lisa Mackey found a box of

ammunition on the floor.   (Docket Entry # 81-7, Ex. 63).    She

stated that she assumed it had fallen out of Melissa Mackey’s

pocket and that the ammunition had come from a safe that Melissa

Mackey had collected, which may have once contained a firearm.

(Docket Entry # 81-7, Ex. 63).   Officers confiscated the

ammunition.   (Docket Entry # 81-7, Ex. 63).

       Officer Hanley and Sergeant Cooke spoke to Melissa Mackey

at 51 Riverdale Avenue.    (Docket Entry # 81-7, Ex. 63).   She

showed the officers the safe that she had collected, which did

not contain any firearm or ammunition.   (Docket Entry # 81-7,

Ex. 63).    She explained that she believed that the TPD had


                                 50
confiscated all of plaintiff’s guns, that she had not noticed

any ammunition in the house, and that her pockets could not have

fit a box of it.    (Docket Entry # 81-7, Ex. 63).   As reflected

in Officer Hanley’s narrative report, Lisa Mackey later stated

to Officer Hanley that she first “observed the box of ammunition

on the floor on Tuesday,” September 25, 2012, but did not report

it until that Friday “because she did not know how exactly to

report it.”    (Docket Entry # 81-7, Ex. 63).

19.    September 29, 2012

        On September 29, 2012, Officer O’Keefe was dispatched to 68

Mitchell Drive.    (Docket Entry # 76-30).   After her arrival,

Lisa Mackey stated that plaintiff was released the previous day

from Cambridge Jail, where he had been held for “numerous

probate order violations.”    (Docket Entry # 76-30).   She also

reported that she had not received a court-ordered payment from

plaintiff of $150.    (Docket Entry # 76-30).   When Officer

O’Keefe asked if it was late because plaintiff had been in jail,

Lisa Mackey stated he was released as of 11:00 a.m. the previous

day.    (Docket Entry # 76-30).   Thereafter, Sergeant Warren filed

an application for a criminal complaint for a chapter 209A

violation in Lowell District Court.    (Docket Entry # 81-7, Ex.

64).    On November 5, 2013, the court found probable cause and

issued a criminal complaint based on a violation of chapter

209A.    (Docket Entry # 81-7, Ex. 64).   The court later dismissed


                                  51
the complaint on a recommendation of the court’s Probation

Department on September 19, 2014.     (Docket Entry # 81-7, Ex.

64).

20.    October 15, 2012

       On October 15, 2012, Lieutenant Gaynor spoke with Lisa

Mackey at the TPD station.   (Docket Entry # 76-31).   She stated

that Verizon had shut off her phone service and that National

Grid intended to shut off her gas or electric service.     (Docket

Entry # 76-31).   She claimed she had no way of obtaining

information about the accounts because they were all in

plaintiff’s name.   (Docket Entry # 76-31).   In a narrative

report, Lieutenant Gaynor wrote that this violated section

(A)(3)(c) of the RO, which requires plaintiff not to shut off or

cause to be shut off any utilities.    (Docket Entry # 76-31).

Lisa Mackey also told Lieutenant Gaynor that the bank notified

her that her husband stopped paying the mortgage.    (Docket Entry

# 76-31).   Lieutenant Gaynor also wrote that this violated

section (A)(3)(d), which required plaintiff not to interfere

with Lisa Mackey’s possession of her home.    (Docket Entry # 76-

31).   He reported that there was probable cause to believe that

plaintiff had violated the RO.   (Docket Entry # 76-31).    He also

noted that plaintiff has eight open cases relating to RO

violations and that he was due in Lowell District Court on

October 17, 2012.   (Docket Entry # 76-31).   Sergeant Warren then


                                 52
filed an application for a criminal complaint for a chapter 209A

violation in Lowell District Court.     (Docket Entry # 81-7, Ex.

65).    The court dismissed the complaint at plaintiff’s request

on January 31, 2014.      (Docket Entry # 81-7, Ex. 65).

        At his deposition, Sergeant Warren testified that

Lieutenant Gaynor’s narrative report contained insufficient

evidence for a finding of probable cause.     (Docket Entry # 81-4,

Ex. 39, pp. 624-25).      He also agreed that Lisa Mackey had lied

to Lieutenant Gaynor when she claimed that the house phone was

under plaintiff’s name, when it was in fact under her own name.

(Docket Entry # 81-4, Ex. 39, pp. 624-25).     Finally, he

testified that if he had been in Lieutenant Gaynor’s position,

he would have initiated a criminal complaint against Lisa Mackey

for making a false statement.     (Docket Entry # 81-4, Ex. 39, p.

625).

21.    October 17, 2012

        On October 17, 2012, Officer Hanley met with Lisa Mackey at

the TPD station.    (Docket Entry # 76-32).   She explained that

the RO against plaintiff required him not to shut off or cause

to be shut off any utilities at 68 Mitchell Drive.     (Docket

Entry # 76-32).    She stated that her Verizon landline telephone

had been disconnected on October 14, 2012 for nonpayment of a

past due bill.    (Docket Entry # 76-32).   Officer Hanley called

the telephone landline number to confirm it had been


                                   53
disconnected.    (Docket Entry # 76-32).   Sergeant Warren

contacted a Magistrate at Lowell District Court, who stated that

the landline telephone qualified as a utility under the RO.

(Docket Entry # 76-32).    Lisa Mackey also stated that National

Grid intended to disconnect her gas line for failure to pay a

bill.    (Docket Entry # 76-32).

        Officer Hanley stated in his narrative report that “there

is probable cause to believe that [plaintiff] failed to pay the

telephone bill in a timely manner which resulted in the landline

phone to be disconnected.”    (Docket Entry # 76-32).   He also

stated that he and other officers searched for plaintiff at

“numerous pieces of property” owned by him in Tewksbury but

failed to find him.    (Docket Entry # 76-32).   As indicated in

the narrative report, Officer Hanley was requesting a warrant

charging plaintiff with a chapter 209A violation.    (Docket Entry

# 76-32).    The “Officer’s Notes” in the narrative report explain

that Officer Hanley was requesting the warrant because

plaintiff’s primary residence was unknown and because plaintiff

“has several open cases with Lowell District Court and he can

never be located to be served process.”    (Docket Entry # 76-32)

(emphasis added).    As also stated in the narrative report, this

led Officer Hanley to believe “there is a possibility that

[plaintiff] will not receive a summons in the mail.”    (Docket




                                   54
Entry # 76-32).23

22.   November 2, 2012

      On November 2, 2012, Lieutenant Gaynor received a phone

call from Lisa Mackey, who claimed that plaintiff had not paid

her support as required by the RO.    (Docket Entry # 76-33)

(Docket Entry # 81-7, Ex. 67).   In a narrative report,

Lieutenant Gaynor noted that the RO required plaintiff to pay

Lisa Mackey $150 “per week . . . via U.S. Mail.”   (Docket Entry

# 76-33).   As also stated in the narrative report, Lieutenant

Gaynor “sent officers to several locations” in an unsuccessful

attempt to locate plaintiff and was requesting issuance of a

summons for a chapter 209 violation “[b]ased on the verbal

account of Lisa Mackey.”   (Docket Entry # 76-33) (Docket Entry #

81-7, Ex. 67).   On November 5, 2012, Sergeant Warren applied for

a warrant based on a chapter 209A violation.   (Docket Entry #

81-7, Ex. 67).   One year later, the Lowell District Court issued

a criminal complaint for a chapter 209A violation based on

Lieutenant Gaynor’s narrative report of plaintiff’s nonpayment.

(Docket Entry # 81-7, Ex. 67).   The court also issued a summons

on November 5, 2013 and on December 13, 2013 conducted an

arraignment and released plaintiff on personal recognizance.


23 The record fails to indicate that Officer Hanley filed an
application for a criminal complaint regarding this incident or
that an arrest warrant issued. (Docket Entry # 76-32) (Docket
Entry # 81-7, Ex. 67) (Docket Entry # 81-4, Ex. 33, p. 247).


                                 55
(Docket Entry # 81-7, Ex. 67).   The court eventually dismissed

the complaint on September 19, 2014 on a recommendation of the

court’s Probation Department.    (Docket Entry # 81-7, Ex. 67).

      At his deposition, Sergeant Warren agreed that Lisa Mackey

had lied when she claimed that plaintiff must pay her by Friday

because the RO does not specify a day on which payment is due.

(Docket Entry # 81-4, Ex. 39).   Therefore, he agreed there was

no probable cause to believe that plaintiff had violated the RO.

(Docket Entry # 81-4, Ex. 39).   Lieutenant Gaynor likewise

agreed that the RO did not specify a day on which payment is due

and could not “recall the basis of [his] determination” that it

established a Friday deadline.   (Docket Entry # 81-4, Ex. 36).

A receipt from the United States Postal Service (“USPS”) shows

that plaintiff paid Lisa Mackey $150 on November 2, 2012 by

certified mail to the 68 Mitchell Drive address that same day.

(Docket Entry # 81-7, Ex. 67).

23.   November 8 to 16, 2012

      On November 8, 2012, plaintiff visited the TPD station to

report a fraudulent transaction on his closed Enterprise Bank

account.   (Docket Entry # 76-34).    He told Lieutenant Stephens

that a representative of Enterprise Bank had called him in

February 2012 to inform him that someone had cashed a $3,000

check made out to John Gambale on an account that plaintiff

closed in March 2010.   (Docket Entry # 76-34).   Plaintiff denied


                                 56
writing or signing the check to the bank representative and

“pointed out to [Lieutenant Stephens] that it was not

[plaintiff’s] signature” on the check.    (Docket Entry # 76-34).

He also stated that only he and Lisa Mackey knew of the account

and that John Gambale is her father.   (Docket Entry # 76-34).

     Detective Donovan investigated and learned that the

identification number used in the transaction was Lisa Mackey’s

driver’s license number, as set forth in his narrative report.

(Docket Entry # 76-34).   The report also notes that on November

16, 2012, Detective Donovan contacted Lisa Mackey and spoke with

her that day.   (Docket Entry # 76-34).   She stated that

plaintiff had provided the check so that her elderly father

could fix his roof, that her mother and sister had seen him

write it, and that plaintiff had provided the check to John

Gambale knowing that the account had been closed.   (Docket Entry

# 76-34).   She explained that plaintiff “filed for a criminal

hearing” against her in Lynn District Court for uttering and

forging a check after it bounced, and that the court dismissed

the charges when she told her version of the events.    (Docket

Entry # 76-34).   As further reflected in Detective Donovan’s

narrative report, Lisa Mackey provided paperwork “proving that

she appeared in Lynn District Court” for the matter on August

15, 2012.   (Docket Entry # 76-34).   She also stated that when

plaintiff provided the check on February 17, 2012, he had not


                                57
yet “file[d] for or mention[ed] a divorce until February 26th,

2012.”   (Docket Entry # 76-34).

     The narrative report also notes that, shortly after

Detective Donovan spoke with Lisa Mackey on November 16, 2012,

plaintiff telephoned the TPD and told Detective Donovan that

Lisa Mackey had “stole[n] the check from him [plaintiff] and

cashed it at Eastern Bank in Lynn [Massachusetts],” and that he

would like to proceed “with any possible criminal charges.”

(Docket Entry # 76-34).   When Detective Donovan informed

plaintiff that either the “Lynn Police” or the Lynn District

Court would need to handle the matter, plaintiff stated that “he

had not contacted either.”   (Docket Entry # 76-34).   “Given the

above information,” Detective Donovan recites in his narrative

report that probable cause existed to charge plaintiff with

“[m]isleading a [p]olice [o]fficer” and filing a “[f]alse

[c]rime [r]eport.”   (Docket Entry # 76-34) (Docket Entry # 81-7,

Ex. 68).   Detective Donovan also requested a warrant.   (Docket

Entry # 81-7, Ex. 68).

     On or about December 12, 2012, Sergeant Warren filed an

application for a criminal complaint in Lowell District Court

for misleading a police officer in violation of Massachusetts

General Laws chapter 268 (“chapter 268”), section 13B, and

filing a false crime report.   (Docket Entry # 81-7, Ex. 68).   On

December 13, 2012, a court official at Lowell District Court


                                   58
issued an arrest warrant and a criminal complaint charging

plaintiff with witness intimidation under chapter 268, section

13B,24 and filing a false crime report under Massachusetts

General Laws chapter 269, section 13A.   (Docket Entry # 81-7,

Ex. 68).   At the time, a violation of chapter 268, section 13B,

was a felony and carried with it a penalty of “state prison for

not more than 10 years;” or “imprisonment in the house of

correction for not more than 2 1/2 years;” or a fine ranging

from $1,000 to $5,000.   (Docket Entry # 81-7, Ex. 68); Mass.

Gen. Laws ch. 268, § 13B.   The court released plaintiff on

personal recognizance on December 13, 2012.   (Docket Entry # 81-

7, Ex. 68).

     On March 28, 2013, plaintiff visited the TPD station and

spoke with Officer Russo.   (Docket Entry # 81-7, Ex. 68).    He

provided a signed, notarized statement written by Tina Mello,

Lisa Mackey’s sister, stating that Lisa Mackey had taken the

check “without [plaintiff] knowing” so that she could give the

money to her attorney.   (Docket Entry # 81-7, Ex. 68).   He also

provided a similar letter written by Mary Feeley, another of

Lisa Mackey’s sisters, stating that her parents had not heard

about the check until after Lisa Mackey cashed it and that she




24 Chapter 268, section 13B, proscribes not only intimidating a
witness but also “mislead[ing]” a “police officer.” Mass. Gen.
Laws ch. 268, § 13(b).


                                59
told them that she cashed it to pay her attorney.     (Docket Entry

# 81-7, Ex. 68).   He submitted that these and other documents

that he provided prove that Lisa Mackey had stolen the check and

that she lied to the TPD to shift the blame to him.     (Docket

Entry # 81-7, Ex. 68).    Officer Russo nevertheless informed

plaintiff that his documents did not prove that Lisa Mackey had

lied or stolen the check, but that she (Officer Russo) would

forward them “to the detective bureau.”     (Docket Entry # 81-7,

Ex. 68).   The court dismissed the charges against plaintiff upon

failure to prosecute on November 6, 2014.     (Docket Entry # 81-7,

Ex. 68).

24.   November 13, 2012

      On November 13, 2012, Officer Jackman met with Lisa Mackey

at the TPD station concerning plaintiff’s possible contact with

a plumber, Rick Caan, to winterize her residence.     (Docket Entry

# 81-7, Ex. 69).   Officer Jackman called Rick Caan, who stated

that Lisa Mackey had contacted him and that he had never spoken

with plaintiff.    (Docket Entry # 81-7, Ex. 69).   Officer Jackman

advised Lisa Mackey that “no crime had been committed.”     (Docket

Entry # 81-7, Ex. 69).

25.   November 16, 2012

      On Friday, November 16, 2012, Officer O’Keefe was

dispatched to 68 Mitchell Drive.      (Docket Entry # 76-35).   After

she arrived at the property, Lisa Mackey stated that plaintiff


                                 60
had failed to pay her that week as required by the RO.     (Docket

Entry # 76-35).   In a narrative report, Officer O’Keefe noted

that the RO required plaintiff to pay Lisa Mackey $150 “per

week” and that she was “requesting a summons.”    (Docket Entry #

76-35) (Docket Entry # 81-7, Ex. 70).    On November 19, 2012,

Sergeant Warren filed an application for a criminal complaint in

Lowell District Court based upon a chapter 209A violation.

(Docket Entry # 81-7, Ex. 70).   After a number of continuances,

the court determined there was probable cause and issued a

criminal complaint on November 5, 2013 charging plaintiff with a

chapter 209A violation of the RO.     (Docket Entry # 81-7, Ex.

70).   On December 13, 2013, plaintiff was arraigned and released

on personal recognizance.   (Docket Entry # 81-7, Ex. 70).   The

court ultimately dismissed the complaint on a recommendation of

the court’s Probation Department on September 19, 2014.    (Docket

Entry # 81-7, Ex. 70).

       At Sergeant Warren’s deposition, he agreed that the RO did

not specify that plaintiff must pay Lisa Mackey by Friday, that

it required him to pay only $75, and that Officer O’Keefe failed

to confirm the content of the RO and to contact plaintiff before

proceeding.   (Docket Entry # 81-4, Ex. 39, pp. 627-28).

Sergeant Warren therefore also agreed there had been no probable

cause to believe that plaintiff had violated the RO.    (Docket

Entry # 81-4, Ex. 39, pp. 627-28).


                                 61
26.   November 25, 2012

      On November 25, 2012, Officer Hollis spoke with Lisa Mackey

at the TPD station.    (Docket Entry # 76-36).   As set out in

Officer Hollis’ narrative report, she claimed that plaintiff had

not paid her $150 that week as required by the RO.     (Docket

Entry # 76-36).    She stated that he typically pays her “on

Friday of each week.”     (Docket Entry # 76-36).   The narrative

report further reflects that Officers Griffin and Hollis visited

plaintiff’s residence, where plaintiff met them at the door25 and

“provided a U.S. Postal service receipt that was time and date

stamped.”   (Docket Entry # 76-36).    It showed a money order for

$151.15 issued on November 24, 2012 at 11:34 a.m.     (Docket Entry

# 76-36).   The narrative report notes that the officers did not

arrest plaintiff at that time because he made the payment during

the calendar week.    (Docket Entry # 76-36).    However, Officer

Hollis requested that “a summons be issued for” violation of the

RO because Lisa Mackey had not received the payment during the

calendar week.    (Docket Entry # 76-36).26

27.   December 18, 2012


25 In an affidavit, plaintiff states that Officer Griffin pushed
the door as plaintiff opened it. (Docket Entry # 81-1, Ex. 1, ¶
6). Plaintiff also states that, “Officer Hollis stopped Officer
Griffin from pushing on the door.” (Docket Entry # 81-1, Ex. 1,
¶ 8). This court struck other portions of paragraphs six and
eight of the affidavit.
26 The record does not indicate whether the officers ultimately
filed an application for a criminal complaint.


                                  62
       In an affidavit, plaintiff states that he missed a court

hearing on December 17, 2012 because he had not received notice

of it.   (Docket Entry # 81-1, Ex. 1, ¶ 10).   The Lowell District

Court issued default warrants.    (Docket Entry # 81-1, Ex. 1, ¶

11).   The clerk of the Lowell District Court informed plaintiff

about the default warrants when he visited the court for an

unrelated reason on December 18, 2012.    (Docket Entry # 81-1,

Ex. 1, ¶ 11).   The clerk recalled the default warrants and gave

plaintiff warrant recall slips.    (Docket Entry # 81-1, Ex. 1, ¶

11) (Docket Entry # 81-8, Ex. 72).     Later that day, “at least

six TPD officers, with four cruisers and a K-9, surrounded

[plaintiff’s] house.”     (Docket Entry # 81-1, Ex. 1, ¶ 12).

Plaintiff allowed the officers to enter his house and showed

them the warrant recall slips.    (Docket Entry # 81-1, Ex. 1, ¶

13).   The officers left after “at least another twenty minutes.”

(Docket Entry # 81-1, Ex. 1, ¶ 13).

       At his deposition, Sergeant Warren agreed that it was “not

routine practice,” in his opinion, for the TPD to send six

officers to serve a default warrant within 24 hours of its

issuance.   (Docket Entry # 81-4, Ex. 39, p. 629).   He testified

that he did not “have any idea why it would have went that way”

and that the TPD’s response was, in his opinion, “a little

strange.”   (Docket Entry # 81-4, Ex. 39, p. 629).

28.    February 6, 2013


                                  63
       On Wednesday, February 6, 2013, Officer Griffin spoke with

Lisa Mackey at the TPD station.    (Docket Entry # 81-8, Ex. 73).

She claimed that plaintiff had violated the RO by failing to pay

her $75 as required by the RO.    (Docket Entry # 81-8, Ex. 73).

Officer Griffin further noted in his narrative report that the

RO required payment to be post marked no later than Wednesday.

(Docket Entry # 81-8, Ex. 73).    Officer Griffin advised her that

plaintiff had not yet violated the RO because he had until

midnight to complete the payment.      (Docket Entry # 81-8, Ex.

73).   A USPS receipt postmarked that day shows that plaintiff

paid Lisa Mackey $150.     (Docket Entry # 81-8, Ex. 73).

29.    February 21, 2013

       On Thursday, February 21, 2013, Officers Griffin and

Michael Newcomb spoke with Lisa Mackey at the TPD station.

(Docket Entry # 76-37).    She stated that plaintiff had violated

the RO by failing to provide a payment of $150 that was

postmarked by Wednesday of each week, as required by the RO.

(Docket Entry # 76-37).    Instead, the payment she received was

postmarked Thursday, February 21, 2013.      (Docket Entry # 76-37).

In his narrative report, Officer Griffin stated that, “after

reviewing the documents,” probable cause existed to charge

plaintiff with violating the RO.       (Docket Entry # 76-37).

       Sergeant Coviello further testified that when he arrived at

the location Officer Nicosia told him that he (Officer Nicosia)


                                  64
saw plaintiff enter a building on 64 Lorum Street.27    (Docket

Entry # 81-4, Ex. 38, pp. 540-41, 562).   He testified Sergeant

Coviello and Officer Nicosia demanded individuals inside the

building bring plaintiff outside for arrest.     (Docket Entry #

81-4, Ex. 38, p. 562) (Docket Entry # 81-5, Ex. 46).    Plaintiff

stated by affidavit that the building is private property and he

was there to watch a Bruins game with friends.    (Docket Entry #

81-1, Ex. 1, ¶ 14).   One of his friends indicated that several

police cruisers were outside.   (Docket Entry # 81-1, Ex. 1, ¶

15).   Ed Clement, a friend of plaintiff, stated in an affidavit

that when he opened the door, “Officer Nicosia forced his way

into the building.”   (Docket Entry # 81-5, Ex. 46).   Plaintiff

told the officers that they could not enter without a search

warrant.   (Docket Entry # 81-1, Ex. 1, ¶ 17).   The officers

remained outside the building for approximately an hour.

(Docket Entry # 81-1, Ex. 1, ¶ 18) (Docket Entry # 81-5, Ex.

46).   Ed Clement stated that when he later attempted to drive




27 Sergeant Coviello testified that he did not file a narrative
report detailing the events of February 21, 2013 because
“nothing really came of the incident.” (Docket Entry # 81-4,
Ex. 38, p. 559-60). Sergeant Coviello also testified that none
of these officers filed narrative reports because “we’re not
going to write a report on every single thing that we do.”
(Docket Entry # 81-4, Ex. 38, p. 564). However, he did state
that it “[w]ould have been better off” if one of them had
written one. (Docket Entry # 81-4, Ex. 38, p. 564). Sergeant
Coviello described the area as a dead-end street with no traffic
and three buildings. (Docket Entry # 81-4, Ex. 38, p. 561).


                                65
away in his pickup truck, Sergeant Coviello pulled him over.

(Docket Entry # 81-5, Ex. 46).   Sergeant Coviello testified that

he pulled over Ed Clement to check whether plaintiff was hiding

in the truck.    (Docket Entry # 81-4, Ex. 38, p. 562-63).

Sergeant Coviello issued several citations after the search

revealed that plaintiff was not in the truck.   (Docket Entry #

81-5, Ex. 46).

     Based upon a February 21, 2013 TPD incident report that

includes Officer Griffin’s narrative report as well as the

information that Officer Nicosia observed plaintiff’s truck on

Lorum Street, five TPD officers (including Sergeant Coviello and

Officers Griffin, Miano, and Nicosia) were dispatched to Lorum

Street to arrest plaintiff, according to Sergeant Coviello’s

deposition testimony.   (Docket Entry # 81-4, Ex. 38, pp. 540-41,

559-60) (Docket Entry # 81-8, Ex. 76)28 (Docket Entry # 76-37).

Several days later, Officer Griffin added to his narrative

report that, “As of February 25, 2013 at approximately 4:00 PM,”

the officers who had searched for plaintiff were unsuccessful in

finding him.29   Officer Griffin also reported that he would




28 The above-cited dispatch report references the February 21,
2013 incident report. (Docket Entry # 81-8, Ex. 76) (Docket
Entry # 76-37).
29 At his deposition, Sergeant Coviello agreed that this was
“not a true statement” given the events that followed on
February 21, 2013. (Docket Entry # 81-4, Ex. 38, p. 565). He
also agreed that Officer Griffin, who personally witnessed the


                                 66
request an arrest warrant for plaintiff because he had “numerous

open cases for chapter 209A violations” and because “numerous

issues” had arisen in serving process to his address at 51

Riverdale Avenue.    (Docket Entry # 76-37).   Sergeant Warren

filed an application for a criminal complaint based upon a

chapter 209A violation in Lowell District Court.     (Docket Entry

# 81-8, Ex. 74).     The court dismissed the charge on a

recommendation of the Probation Department on September 19,

2014.    (Docket Entry # 81-8, Ex. 74).

30.   May 13, 2013

        On May 13, 2013, Officer Miano spoke with Lisa Mackey at

the TPD station.     (Docket Entry # 76-38).   She explained that

National Grid had shut off her gas service that day for

nonpayment of a bill.    (Docket Entry # 76-38).   She claimed that

plaintiff was responsible for paying the bill and presented a

copy of the RO, which stated that plaintiff was not to shut off

or cause to be shut off any of her utilities.      (Docket Entry #

76-38).    Officer Miano was unable to contact National Grid for

confirmation because its daily customer-service business hours

had concluded.    (Docket Entry # 76-38).

        Officer Miano stated in his narrative report that he had

probable cause to believe that plaintiff violated the RO “by



events that followed, should have raised them in the report.
(Docket Entry # 81-4, Ex. 38, p. 565).


                                  67
failing to pay the gas utility bill.”     (Docket Entry # 76-38).

He also stated he was requesting a hearing on the “matter from

Lowell District Court” and “will be attempting to locate

[plaintiff] . . . to speak with him regarding this issue.”

(Docket Entry # 76-38).    Sergeant Warren requested a warrant on

May 13, 2013, and a criminal complaint issued on October 7, 2013

based upon a chapter 209A violation in Lowell District Court.

(Docket Entry # 81-8, Ex. 78).    On October 8, 2013, the court

conducted an arraignment and released plaintiff on personal

recognizance.    (Docket Entry # 81-8, Ex. 78).   The court

dismissed the complaint at plaintiff’s request on December 13,

2013.    (Docket Entry # 81-8, Ex. 78).

        At his deposition, Sergeant Warren agreed that if he were

in Officer Miano’s position, he would not have found probable

cause without learning from a judge “what constituted a utility

and whether nonpayment of that utility bill was a violation” of

the RO.    (Docket Entry # 81-4, Ex. 39, p. 631).   Thus, he

testified that he did “not see any probable cause in Officer

Miano’s report.”     (Docket Entry # 81-4, Ex. 39, p. 631).

31.   May 30, 2013

        On May 30, 2013, Lieutenant Gaynor spoke with Lisa Mackey

at the TPD station.    (Docket Entry # 76-39).    She stated that

National Grid had terminated electricity to her residence

because her account had an outstanding balance of $3,467.86.


                                  68
(Docket Entry # 76-39).    Lieutenant Gaynor called National Grid

and learned that she could settle the matter by opening an

account in her own name.    (Docket Entry # 76-39).   Lisa Mackey

also stated that she “suffers from various medical conditions,

some of which are a result of the constant stress and mental

anguish caused by the ongoing situation with [plaintiff]

specifically surrounding the termination of other utilities

(phone & gas) at the residence.”      (Docket Entry # 76-39).

Lieutenant Gaynor called National Grid again and learned that it

might restore her electricity if her doctor sent a letter

explaining her condition.   (Docket Entry # 76-39).

     In his narrative report, Lieutenant Gaynor stated that he

had probable cause to believe that plaintiff violated the RO by

failing to pay for the utilities.     (Docket Entry # 76-39).

Lieutenant Gaynor also noted that plaintiff had nine pending

chapter 209A violations and was scheduled to appear in Lowell

District Court on June 26, 2013.      (Docket Entry # 76-39).

Sergeant Warren filed an application for a criminal complaint

based on a chapter 209A violation in Lowell District Court and

requested an arrest warrant on May 31, 2013.     (Docket Entry #

81-8, Ex. 79).   On November 4, 2013, a criminal complaint

issued.    The Lowell District Court found probable cause and

issued a summons rather than a warrant.     (Docket Entry # 81-8,

Ex. 79).   On December 13, 2013, the court conducted an


                                 69
arraignment and released plaintiff on his personal recognizance.

(Docket Entry # 81-8, Ex. 79).     (Docket Entry # 81-8, Ex. 79).

The court dismissed the complaint at plaintiff’s request on

January 31, 2014.    (Docket Entry # 81-8, Ex. 79).

32.   June 1, 2013

      On June 1, 2013, Sergeant Jop spoke with Lisa Mackey at the

TPD station.    (Docket Entry # 76-40).   She explained that while

she was stopped at the intersection of Maple Street and East

Street on Wednesday, May 29, 2013, she saw plaintiff approaching

her from the opposite direction on a motorcycle.      (Docket Entry

# 76-40).   She also stated that she and plaintiff made eye

contact as he passed her, and then he raised his arm and made a

gun gesture toward her with his hand “as if he were shooting her

with a real gun.”    (Docket Entry # 76-40).   She claimed that she

tried to photograph him, but that he began operating his

motorcycle erratically to avoid being photographed.     (Docket

Entry # 76-40) (Docket Entry # 80, ¶ 213).     She stated that she

“didn’t believe” that plaintiff had violated the RO until she

spoke to a “victim witness advocate” in Lowell District Court on

May 31, 2013.   (Docket Entry # 76-40).   Sergeant Jop’s narrative

report also notes that Lisa Mackey and plaintiff were “going

through a bitter divorce” and she claimed to “fear for her

life.”   (Docket Entry # 76-40).    Sergeant Jop notes that Lisa

Mackey had visited the station on Thursday, May 30, 2012, and on


                                   70
Friday May 31, 2012 to report several RO violations but failed

to mention this incident during those visits.   (Docket Entry #

76-40).   He stated in his report that he believed plaintiff

committed an RO violation and intimidation of a witness pursuant

to chapter 268, section 13B.   (Docket Entry # 76-40).   He

requested a warrant, and Sergeant Warren filed an application

for a criminal complaint in Lowell District Court.    (Docket

Entry # 76-40) (Docket Entry # 81-8, Ex. 80).

      On Sunday, June 2, 2012, plaintiff’s son, James Mackey III,

visited the TPD station to speak with Sergeant Jop.   (Docket

Entry # 76-40).   James Mackey III stated that the alleged

incident could not have occurred because he and plaintiff were

car shopping together during the time of the alleged incident.

(Docket Entry # 76-40).   Sergeant Jop told him that the

complaint would still go to court and that he should notify

plaintiff’s lawyer so that he could appear as a witness.

(Docket Entry # 76-40).

33.   July 26, 2013

      On July 26, 2013, Officer Nicosia “was dispatched to the

front lobby” of the police station to speak with Lisa Mackey, as

reflected in his narrative report.   (Docket Entry # 76-41).    She

stated that plaintiff had not paid her a $150 support payment as

required by the RO.   (Docket Entry # 76-41).   Officer Nicosia

wrote that the RO “clearly states” that plaintiff is ordered to


                                71
pay $150 per week and these payments must be postmarked by

Wednesday of each week.    (Docket Entry # 76-41).   On July 26,

2013, Officer Nicosia requested an arrest warrant for plaintiff

charging him with a chapter 209A violation.    (Docket Entry # 76-

41).   Sergeant Warren filed an application for a criminal

complaint charging plaintiff with a chapter 209A violation in

Lowell District Court.    On July 26, 2013, Officer Nicosia

requested a warrant.    (Docket Entry # 81-9, Ex. 82).     A criminal

complaint eventually issued on February 12, 2014 along with a

summons for plaintiff to appear in court on June 19, 2014.

(Docket Entry # 81-9, Ex. 82).    On June 19, 2014, the Lowell

District Court conducted an arraignment and released plaintiff

on personal recognizance.    (Docket Entry # 81-9, Ex. 82).    On

November 6, 2014, the court dismissed the complaint based on a

failure to prosecute.     (Docket Entry # 81-9, Ex. 82).

                              DISCUSSION

I.   Qualified Immunity

       Defendants seek qualified immunity on the Fourth Amendment

section 1983 claim(s) for the June 7, 2012 arrest as well as the

subsequent charges on the basis that no reasonable police

officer would have known he did not have probable cause to

arrest or charge plaintiff.    (Docket Entry # 75, p. 6).    In

seeking immunity, they do not distinguish between the false

arrest or malicious prosecution Fourth Amendment claims.


                                  72
(Docket Entry # 75).   Rather, they simply allege that all of

“[p]laintiff’s claims arise out of allegations that the

Defendants lacked probable cause.”    (Docket Entry # 75, p. 1).

They submit that the “state of the law on restraining orders is

confusing and would lead a reasonable officer to believe that

arrest is mandatory for any alleged violation.”   (Docket Entry #

75, p. 4).

     Plaintiff responds that qualified immunity should not apply

because he “has a clearly established federal right to be free

from arrest in the absence of probable cause.”    (Docket Entry #

79, p. 14) (emphasis and capitalization omitted).   “[N]o

objectively reasonable police officer would have understood that

he had probable cause to arrest [plaintiff] for violating

chapter 209A or, at a minimum, there exists a triable issue of

fact,” according to plaintiff.   (Docket Entry # 79, p. 17)

(emphasis and capitalization omitted).

     Plaintiff sets out a Fourth Amendment qualified immunity

analysis limited to his arrest on June 7, 2012.   (Docket Entry #

79, pp. 12–14).   Because the law was clearly established and

because no objectively reasonable police officer would

understand he had probable cause to arrest plaintiff on June 7,

2012, plaintiff separately seeks partial summary judgment on

liability on the false arrest section 1983 claim ostensibly

under Fed. R. Civ. P. 56(f)(1) (“Rule 56(f)(1)”).   (Docket Entry


                                 73
# 79, p. 6, fn. 1, pp. 14-21).   Plaintiff filed this “motion” or

request more than a month after the January 19, 2018 deadline to

file summary judgment motions.   As such, it is denied as

untimely.   See Lewis v. Bank of N.Y. Mellon Tr. Co., N.A., Civil

Action No. 16-11122-FDS, 2017 WL 129994, at *1 n.1 (D. Mass.

Jan. 12, 2017).   In fact, plaintiff does not request an

extension of the January 19, 2018 deadline.

     In the alternative, the “motion” is moot.   Rule 56(f)(1)

gives this court discretion to “grant summary judgment for a

nonmovant” after providing notice and a reasonable opportunity

for the movant to respond.   Fed. R. Civ. P. 56(f).   Because

defendants are entitled to qualified immunity, which shields

them from liability, and the complaint does not seek injunctive

relief, an adjudication of liability on the section 1983 false

arrest claim is moot.   See generally Cty. of Los Angeles v.

Mendez, 137 S. Ct. 1539, 1549 (2017) (recognizing that lower

Court of Appeals’ “focus solely on the risks foreseeably

associated with the failure to knock and announce . . . could

not serve as the basis for liability since the Court of Appeals

concluded that the officers had qualified immunity on that

claim”).

     As to the incidents other than the June 2012 false arrest,

plaintiff argues a violation of his First Amendment rights by

asserting that “a reasonable factfinder could also conclude that


                                 74
defendants’ campaign of harassment violated [plaintiff’s] First

Amendment rights.”   (Docket Entry # 79, p. 21) (emphasis and

capitalization omitted).   With respect to the First Amendment

claim, plaintiff also maintains that defendants lack qualified

immunity because “[a]n objectively reasonable police officer

would have known that bringing baseless charges against

[plaintiff] as a result of him having complained to the AGO

violated the First Amendment.”   (Docket Entry # 79, p. 22).

     The doctrine of “qualified immunity protects government

officials from liability for civil damages insofar as their

conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have

known.”    MacDonald v. Town of Eastham, 745 F.3d 8, 11 (1st Cir.

2014) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009))

(internal quotation marks and brackets omitted).     It “is ‘an

immunity from suit rather than a mere defense to liability.’”

Pearson, 555 U.S. at 237 (quoting Mitchell v. Forsyth, 472 U.S.

511, 526 (1985)).    Its purpose is to “give[] government

officials breathing room to make reasonable but mistaken

judgments about open legal questions,” and, “[w]hen properly

applied, it protects ‘all but the plainly incompetent or those

who knowingly violate the law.’”      Ashcroft v. al-Kidd, 563 U.S.

731, 743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341

(1986)).   It does not protect public officials “who, ‘from an


                                 75
objective standpoint, should have known that their conduct was

unlawful.’”   Drumgold v. Callahan, 707 F.3d 28, 42 (1st Cir.

2013) (internal citations omitted).

     The analysis has two prongs.     “First, the court must

determine ‘whether the plaintiff’s version of the facts makes

out a violation of a protected right.’”     McKenney v. Mangino,

873 F.3d 75, 81 (1st Cir. 2017) (quoting Alfano v. Lynch, 847

F.3d 71, 75 (1st Cir. 2017)), cert. denied, 138 S. Ct. 1311

(2018).   “Second, the court must determine ‘whether the right at

issue was “clearly established” at the time of defendant’s

alleged misconduct.’”   McKenney v. Mangino, 873 F.3d at 81

(internal citations omitted); accord D.C. v. Wesby, 138 S. Ct.

577, 589 (2018) (officers are entitled to qualified immunity

unless “they violated a federal statutory or constitutional

right, and . . . unlawfulness of their conduct was ‘clearly

established at the time’”) (internal citation omitted).    Once a

defendant invokes the qualified immunity defense, it is the

plaintiff’s burden to make this “two-step showing—that (a)

defendants violated a statutory or constitutional right and that

(b) the right was clearly established at the time.”    Rivera-

Corraliza v. Morales, 794 F.3d 208, 214 (1st Cir. 2015).       These

prongs “need not be considered in any particular order, and both

prongs must be satisfied for a plaintiff to overcome a qualified




                                76
immunity defense.”   Raiche v. Pietroski, 623 F.3d 30, 35 (1st

Cir. 2010).

     The second prong entails “two subsidiary issues: (a) the

clarity of the law in general at the time of the alleged

violation; and (b) the clarity of the law as applied to the

case-in other words, whether a reasonable person in the

defendant’s shoes ‘would have understood that his conduct

violated the Plaintiff’s constitutional rights.’”   Id. at 35-36

(internal citation and brackets omitted); accord Alfano v.

Lynch, 847 F.3d at 75.

     Clearly established means that, at the time of the
     officer’s conduct, the law was sufficiently clear that
     every reasonable official would understand that what he is
     doing is unlawful. In other words, existing law must have
     placed the constitutionality of the officer’s conduct
     beyond debate . . .

D.C. v. Wesby, 138 S.Ct. at 589-90 (internal citations and

quotation marks omitted).   As framed by the First Circuit, under

the second prong:

     the plaintiff must point to controlling authority or a
     consensus of cases of persuasive authority that broadcasts
     a clear signal to a reasonable official that certain
     conduct falls short of the constitutional norm. Then, the
     court must evaluate whether an objectively reasonable
     official in the defendant’s position would have known that
     his conduct violated that rule of law. These inquiries are
     carried out with the understanding that qualified immunity
     is meant to shield all but the plainly incompetent or those
     who knowingly violate the law.

McKenney v. Mangino, 873 F.3d at 81 (internal citations and

quotation marks omitted).   It is also worth noting, particularly


                                77
in the case at bar, that qualified immunity applies even if the

officers’ mistake was a belief that the law reached or applied

to the conduct at issue.   The “protection of qualified immunity

applies regardless of whether the government official’s error is

‘a mistake of law, a mistake of fact, or a mistake based on

mixed questions of law and fact.’”    Pearson v. Callahan, 555

U.S. at 231 (quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004)

(Kennedy, J., dissenting)); see Groh v. Ramirez, 540 U.S. at 566

(Kennedy, J., dissenting) (explaining that police officer “may

be unaware of existing law and how it should be applied”).

     Here, in seeking qualified immunity defendants rely on the

well-honed principle that the Fourth Amendment requires probable

cause to arrest an individual.   (Docket Entry # 75, pp. 2-4);

see Alfano v. Lynch, 847 F.3d at 76 (“the Fourth Amendment

requires probable cause to place an individual under arrest”).

In addition to seeking qualified immunity regarding the June 7,

2012 arrest, however, they apply this same Fourth Amendment

principle to the incidents involving applications for criminal

complaints and/or requests for warrants and summonses when, in

fact, no arrest took place.   Specifically, they assert qualified

immunity on the basis that defendants had “probable cause to

charge” plaintiff for the chapter 209A and other violations.

(Docket Entry # 75, pp. 11-23) (italics added with bolding and

capitalization omitted).


                                 78
     As to the post-arrest incidents of filing applications for

criminal complaints, it is debatable whether the law was clearly

established that plaintiff had a Fourth Amendment right in 2012

and 2013 not to be criminally charged for an offense without

probable cause when the defendant, i.e., plaintiff, is never

arrested or detained.30   See Britton v. Maloney, 196 F.3d 24, 28-

29 (1st Cir. 1999) (“we do not believe that [police officer’s]

pursuit of baseless criminal charges violated [plaintiff’s]

Fourth Amendment rights in this case” and further noting

“[plaintiff] was never arrested or detained”); see also Parks v.

Town of Leicester, Civil Action No. 10-30120-FDS, 2012 WL

2088926, at *5 (D. Mass. June 7, 2012) (court in Britton “held

that an officer did not violate the Fourth Amendment by filing

criminal charges in that case because ‘those charges never

cause[d] the [person charged] to be arrested or detained’”);

U.S. Const. amend. IV (“no Warrants shall issue, but upon

probable cause, . . .”) (emphasis added).

     Here, it is not necessary to resolve the matter because

plaintiff’s opposition memorandum limits the qualified immunity




30 Separate and apart from federal constitutional rights under
the Fourth Amendment, a state rule of criminal procedure
provides that a “judicial officer shall not authorize a
[criminal] complaint unless the information presented by the
complainant,” usually in an application for the criminal
complaint, “establishes probable cause.” Mass. R. Crim. P.
3.1(g)(2).


                                 79
analysis under the Fourth Amendment entirely to the June 7, 2012

arrest.   (Docket Entry # 79, pp. 14-21).    As to the incidents

that followed the one-time arrest, plaintiff does not identify

controlling Fourth Amendment authority or a consensus of

persuasive Fourth Amendment authority that gave fair warning to

defendants that their conduct of repeatedly charging (but not

arresting) plaintiff violated clearly established Fourth

Amendment law.    See Belsito Commc’ns, Inc. v. Decker, 845 F.3d

13, 24-27 (1st Cir. 2016).    Plaintiff therefore logically and

reasonably appears to abandon a Fourth Amendment section 1983

claim based on the applications for criminal complaints that

occurred after the single arrest.      Rather, plaintiff grounds

section 1983 liability on these incidents under the First

Amendment due to defendants’ retaliation for filing the

complaint with the AGO.31    (Docket Entry # 79, pp. 21-22).

     Accordingly, this court limits the Fourth Amendment

qualified immunity analysis to the June 7, 2012 arrest without

probable cause.   Turning to the task, defendants focus their




31 In the event plaintiff does wish to press a Fourth Amendment
section 1983 claim based on the incidents occurring after the
June 7, 2012 arrest, defendants may renew the summary judgment
motion on or before January 14, 2020. Any such renewal may not
include additional argument or legal citations by either party,
and it is limited to seeking Fourth Amendment qualified immunity
for the post-arrest incidents. The expiration of the deadline
to file summary judgment motions will not bar a motion to renew
the existing summary judgment when limited in this respect.


                                  80
qualified immunity argument solely on the second prong.    They

argue that there was probable cause that plaintiff violated the

RO by causing the shut off of utilities at 68 Mitchell Drive.

(Docket Entry # 75, p. 10).   Defendants note the observations

that the television and the landline telephone were not

functional and that Comcast confirmed the account was in

plaintiff’s name.   (Docket Entry # 75, p. 10) (Docket Entry #

76-14).   They additionally submit that the “law governing abuse

prevention orders is confusing and difficult for the police to

enforce” and because the RO “itself is misleading and

confusing,” such that a “reasonable officer reading the 209A

document would believe that any violation of the 209A order is

an arrestable offense.”   (Docket Entry # 75, pp. 5–6).   As

support, defendants argue that although the chapter 209A slide

does not define the nonpayment of utilities as an arrestable

offense, the slide leaves this issue “open to interpretation”

(Docket Entry # 75, p. 5) by stating that “we are looking for a

case to decide this.”32   (Docket Entry # 76-5).   Furthermore,

defendants assert that the RO is misleading because the words

“‘VIOLATION OF THIS ORDER IS A CRIMINAL OFFENSE’” are printed on

it.   (Docket Entry # 75, p. 6).    Defendants cite the testimony

of various officers who believed that any chapter 209A violation


32 As previously explained, this court does not consider the
chapter 209A slide as a training slide.


                                   81
is arrestable.   (Docket Entry # 75, p. 7).    Defendants contend

that, applying an objective standard, probable cause to arrest

plaintiff for violating the RO by causing the shut off of a

utility was at least arguable thus entitling them to qualified

immunity.    (Docket Entry # 75, pp. 3, 10).

     Plaintiff argues that the law clearly established his

Fourth Amendment right requiring that police have probable cause

to place him under arrest.   (Docket Entry # 79, p. 16) (quoting

Alfano, 847 F.3d at 76).   He maintains that “an objectively

reasonable police officer would have known that arresting [him]

on June 7, 2012 violated” his Fourth Amendment right because

nonpayment of utilities in violation of the RO was not a crime.33

(Docket Entry # 79, pp. 16-26).    First, there was no probable

cause that he violated an actual provision in the RO because the

RO did not obligate him to pay for utilities, according to

plaintiff.   Second, even assuming the RO required him to pay

utilities, plaintiff contends that no reasonable police officer

would conclude that such conduct is a crime under chapter 209A.


33 To the extent plaintiff implicitly argues that defendants
made a mistake of law that chapter 209A proscribed as a crime a
violation of the RO’s nonpayment of utilities provision, there
was no mistake of law. In the case at bar, the officers’
understanding of the law was correct. Hence, the line of cases,
albeit not cited by plaintiff, that conclude that an officer’s
mistake regarding the law does not provide probable cause
“because an officer’s mistake of law can never be objectively
reasonable,” United States v. Gross, 550 F.3d 578, 584 n.2 (6th
Cir. 2008) (collecting cases), does not apply.


                                  82
(Docket Entry # 79, pp. 18-19).    Thus, even if the RO required

him to pay for utilities, the arresting officers acted

unreasonably because monetary violations under chapter 209A are

not a crime and therefore not arrestable offenses, according to

plaintiff.   (Docket Entry # 79, pp. 18-21).

     The second prong ascertains “‘whether the right at issue

was “clearly established” at the time of defendant’s alleged

misconduct.’”    McKenney v. Mangino, 873 F.3d at 81 (internal

citations omitted).   At the outset, plaintiff must identify

“controlling authority or a consensus of cases of persuasive

authority that broadcasts a clear signal to a reasonable

official that certain conduct falls short of the constitutional

norm.”    Id. (setting out the first subsidiary issue of the

clearly established second prong) (internal citations and

quotation marks omitted).   In this respect, plaintiff maintains

that the Fourth Amendment prohibits “an arrest without probable

cause.”   (Docket Entry # 79, p. 16).   Undeniably, plaintiff had

the Fourth Amendment right not to be arrested without probable

cause in 2012.   See Alfano v. Lynch, 847 F.3d at 76 (“[i]t is

hornbook law that the Fourth Amendment requires probable cause

to place an individual under arrest”).   More specifically, an

arrest without a warrant “is permissible under the Fourth

Amendment where there is probable cause, i.e., where reasonably

trustworthy facts and circumstances would enable a reasonably


                                  83
prudent person to believe that the arrestee has committed a

crime (even if it differs from the one named by police during

the arrest or booking).”   Robinson v. Cook, 706 F.3d 25, 33 (1st

Cir. 2013) (emphasis omitted) (citing, inter alia, Devenpeck v.

Alford, 543 U.S. at 152.   Plaintiff suggests (Docket Entry # 79,

p. 17) (emphasis omitted) (“police officer only has the legal

authority to arrest an individual if the officer has probable

cause to believe that person has committed a crime”) and the law

clearly establishes that “a warrantless arrest by a law officer

is reasonable under the Fourth Amendment where there is probable

cause to believe that a criminal offense has been or is being

committed.”   Devenpeck v. Alford, 543 U.S. at 152 (emphasis

added).   Simply put, every reasonable police officer would

understand that the Fourth Amendment requires probable cause,

founded upon reasonably trustworthy facts and circumstances, to

believe the suspect had or was committing a crime in order for

him to effectuate the warrantless arrest on June 7, 2012.

     Beyond these rules of clearly established law, neither

party provides additional clearly established law defining these

Fourth Amendment rules with greater specificity.   Rather,

plaintiff posits that “‘what remains to be done’ . . . is to

determine whether an objectively reasonable police officer would

have known that arresting [plaintiff] on June 7, 2012 violated

[his] Constitutional rights.”   (Docket Entry # 79, p. 16)


                                84
(citing Alfano, 847 F.3d at 80, addressing second subsidiary

issue of second prong); see generally Cortés-Reyes v. Salas-

Quintana, 608 F.3d at 52 (noting it is plaintiffs’ burden to

show “law was clearly established”); accord Rivera-Corraliza v.

Morales, 794 F.3d at 219.   Plaintiff’s argument places the

remaining issue and the probable cause determination in the

context of Alfano’s “‘test of objective legal reasonableness.’”34

Alfano v. Lynch, 847 F.3d at 79.

     The inquiry therefore reduces to “‘whether in the

particular factual context of th[is] case,’” Fernández-Salicrup

v. Figueroa-Sancha, 790 F.3d 312, 326 (1st Cir. 2015) (internal

citation omitted), “an objectively reasonable officer would have

believed he had probable cause,” Alfano v. Lynch, 847 F.3d at

79, to arrest plaintiff on June 7, 2012.   “‘[I]f the presence of

probable cause is arguable or subject to legitimate question,

qualified immunity will attach.’”    Wilber v. Curtis, 872 F.3d

15, 21 (1st Cir. 2017) (quoting Cox v. Hainey, 391 F.3d 25, 31

(1st Cir. 2004).   Both Alanfo and the recent First Circuit

decision in Wilber analyze the elements and/or contours of the

state offense in assessing probable cause at this juncture of




34 To the extent that greater specificity of the clearly
established Fourth Amendment law is required, see Wesby, 138 S.
Ct. at 590, plaintiff thus fails in his burden to provide it
which, in turn, provides an alternative basis to allow qualified
immunity.


                                85
the immunity analysis.   Wilber v. Curtis, 972 F.3d at 20-22;

Alfano v. Lynch, 847 F.3d at 78-80.    Adhering to this framework,

this court turns to the offense both plaintiff and defendants

identify, i.e., a statutory violation of the RO under chapter

209A.35   To be clear, the state law is not clearly established

federal law, which requires probable cause to support a

warrantless arrest, except insofar as state precedents outline

the relevant federal constitutional right.    See Alfano v. Lynch,

847 F.3d at 76.   Finally, if the underlying state offense itself

is uncertain such that it is unclear that it encompasses the

particular circumstances the arresting officers confronted and

it was not unreasonable for them to conclude that it did, then

qualified immunity exists.   Wilber v. Curtis, 872 F.3d at 21-22.

     Chapter 209A limits the offenses “which will constitute a

criminal violation” of the statute.    Commonwealth v. Delaney,

682 N.E.2d 611, 617 (Mass. 1997).     Section seven of chapter 209A

sets out the enumerated criminal offenses.    Id. (“read[ing] § 7

as limiting to the enumerated offenses those actions which will

constitute a criminal violation of G.L. c. 209A”) (citing

Commonwealth v. Gordon, 553 N.E.2d 915, 918 (Mass. 1990));


35 Because chapter 209A provides the presence of arguable
probable cause, as discussed below, it is not necessary to
examine any other offense as the underlying crime. See, e.g.,
Wilber v. Curtis, 872 F.3d at 21 (ascertaining probable cause to
determine qualified immunity and “focus[ing] on only one of”
three identified state law offenses).


                                 86
accord Commonwealth v. Finase, 757 N.E.2d 721, 724 (Mass. 2001)

(“§ 7 limits to the offenses enumerated therein those actions

that will constitute a criminal violation of G.L. c. 209A”).

The Massachusetts Supreme Judicial Court (“SJC”) in Finase

unequivocally identifies those offenses as “orders to have no

contact with the plaintiff or the plaintiff’s minor children

(‘no contact’ orders) as well as orders to vacate and to refrain

from abuse.”36   Commonwealth v. Finase, 757 N.E.2d at 723.   The

SJC further states that, “By its terms, § 7 criminalizes

violations of these three types of orders” and that “the only

criminal violations that may be prosecuted under § 7 are those

relating to orders to vacate, to refrain from abuse, or to have

no contact . . ..”   Id. at 724 (emphasis added).   Accordingly,

it was clear that a violation of an order to vacate within a

restraining order was a criminal offense under state law.

     The SJC in Gordon sets out the principle that the statutory

language of chapter 209A determines “the range of activity the

Legislature intended to prohibit by authorizing courts to issue

orders requiring defendants to ‘vacate’ the marital home.”

Commonwealth v. Gordon, 553 N.E.2d at 918 (internal citations

omitted).   At the time of the Gordon decision, chapter 209A did




36 The statute also includes a violation of an order to
surrender firearms as an enumerated criminal offense in section
seven. Mass. Gen. Laws ch. 209A, §§ 3B, 7.


                                 87
not define the term “vacate.”37   Id. at 918.    By the time of

plaintiff’s arrest, an amendment to the statute defined a

“vacate order” as an “order to leave and remain away from a

premises.”   Mass. Gen. Laws ch. 209A, § 1.     In the case of a

residence inhabited by the victim, the statute includes a

directive in the definition of a “vacate order” that “[t]he

defendant . . . shall not shut off or cause to be shut off any

utilities . . ..”   Mass. Gen. Laws ch. 209A, § 1.    In fact, the

definition of a “vacate order” as a “court order to leave and

remain away from a premises” is immediately followed by the next

sentence that “[t]he defendant . . . shall not shut off or cause

to be shut off any utilities . . ..”   Mass. Gen. Laws ch. 209A,

§ 1.   Tracking this language, the RO orders plaintiff “not to

shut off or cause to be shut off any utilities” in the same

paragraph as the order to leave the premises.38     (Docket Entry #

76-1).   Hence, the case law and the language of chapter 209A




37 Officer McLaughlin does not recall reading the Gordon
decision. (Docket Entry # 81-5, Ex. 41, p. 19).
38 At the time of the arrest, the officers did not have a copy
of the RO and did not know that the provision requiring
plaintiff not to shut off utilities was in the same paragraph as
the requirement to leave the premises. Rather, the vantage
point to view immunity is what the officers knew at the time of
the arrest, namely, Lisa Mackey’s recitation of the RO’s
provision that plaintiff “cannot shut off any utilities of
Lisa[] [Mackey’s].” (Docket Entry # 76-14).


                                  88
support a construction that a “vacate order” may encompass an

order not to shut off any utilities.39

        In contrast to the foregoing criminal offenses imbedded in

chapter 209A, the statute sets out provisions enforceable as

“civil or criminal remedies.”40    See Mass. Gen. Laws ch. 209A, §§

3, 7.    Section three of chapter 209A lists a series of requests

a victim may make to the court and that the court may order.

Mass. Gen. Laws ch. 209A, § 3; Commonwealth v. Gordon, 553

N.E.2d at 917-18.    The first three requests lay the groundwork

for the criminally enforceable orders “to refrain from abusing

the plaintiff,” “to refrain from contacting the plaintiff,” and

“to vacate forthwith and remain away” from the dwelling.    Mass.

Gen. Laws ch. 209A, § 3(a)-(c); Commonwealth v. Finase, 757

N.E.2d at 723-24.    Section three contains a lengthy list of

other requests that the court may order, including ordering the


39 To add further support, an order to vacate serves the
statutory purpose of chapter 209A because it “creates a haven
for the abused party in which no further abuse need be feared
and provides a temporary, partial separation of the abused and
abusive party, thereby leaving fewer opportunities for abusive
contact.” Commonwealth v. Gordon, 553 N.E.2d at 918 (statutory
language is “‘considered in connection with the cause of the
statute’s enactment, the mischief or imperfection to be remedied
and the main object to be accomplished’”) (brackets and internal
citations omitted). Likewise, an order not to shut off
utilities serves the same purpose of allowing the victim to
reside in a habitable haven.
40 The presence of arguable probable cause to arrest plaintiff
for violating the utilities’ provision in the RO forecloses the
need to address the criminal contempt offense. See, e.g.,
Wilber v. Curtis, 872 F.3d at 21-22.


                                  89
defendant “to pay temporary support for the plaintiff” and

“monetary compensation” to the plaintiff for losses directly

resulting from the abuse.41   Mass. Gen. Laws ch. 209A, § 3;

Commonwealth v. Finase, 757 N.E.2d at 723-24 (quoting section

three’s list of requests).    Violations of these other provisions

of a restraining order, such as to pay support, are litigated or

prosecuted as violations of the terms of the restraining order

through civil or criminal contempt proceedings.   See

Commonwealth v. Finase, 757 N.E.2d at 723, 724 n.2 (terms of

section seven criminalize only “orders to vacate, to refrain

from abusing, or to have no contact”; statute “does not appear”

to criminalize all chapter 209A violations, such as the numerous

types of orders section three authorizes, including ordering

defendant to pay support); Commonwealth v. Delaney, 682 N.E.2d

at 617 (section seven enumerates “actions which will constitute

a criminal violation” and “[a]ll other violations of a c. 209A

order cannot be prosecuted as a statutory offense; rather, they

can be prosecuted as criminal contempt”); Mahoney v.

Commonwealth, 612 N.E.2d 1175, 1178-79 (Mass. 1993) (construing


41 Hence, plaintiff insists that “[a]ny reasonable police
officer would have understood that a failure to affirmatively
pay for utilities . . . is not criminal conduct for which one
may be arrested under Chapter 209A.” (Docket Entry # 79, p.
18). The argument rephrases the provision in the RO that the
officers objectively knew about from Lisa Mackey, i.e., that
plaintiff “cannot shut off any utilities” (Docket Entry # 76-
14), into an RO provision that plaintiff must pay for utilities.


                                 90
enforcement of chapter 209A order as civil contempt in light of

the remedial nature of the sanction imposed); Mass. Gen. Laws

ch. 209A, § 7 (“superior, probate and family, district and

Boston municipal court departments may each enforce by civil

contempt procedure a violation of its own court order”).

     Although police training materials do not “establish the

constitutional standard,” they are nevertheless relevant to the

Fourth Amendment analysis in this action.   Stamps v. Town of

Framingham, 813 F.3d 27, 32 n.4 (1st Cir. 2016).   TPD training

materials at the time of the arrest correspond to the above-

noted case law that restricts criminal offenses of chapter 209A

to a restraining order’s no contact, refrain from abuse, and

vacate violations.   (Docket Entry # 81-3, Ex. 29) (Docket Entry

# 81-4, Ex. 31, p. 30).   The Scheft Manual expressly defines a

vacate order as “mean[ing] that defendant must: Surrender the

keys immediately; [n]ot damage any household property; [and]

[n]ot disrupt utility service or mail delivery . . ..”42   (Docket

Entry # 81-4, Ex. 31, p. 29) (emphasis added).

     Determining “whether an officer had probable cause to

arrest an individual” entails “examin[ing] the events leading up




42 Deputy Chief John Voto (“Deputy Chief Voto”) testified that
the TPD “buy[s] training books every year,” including the Scheft
Manual, and that there are “multiple copies of these books
around” the TPD station for officers to review. (Docket Entry #
81-4, Ex. 34, p. 308).


                                91
to the arrest, and then decid[ing] ‘whether these historical

facts, viewed from the standpoint of an objectively reasonable

police officer, amount to’ probable cause.”   Md. v. Pringle, 540

U.S. 366, 371 (2003) (internal citation omitted).   The degree of

certainty “falls somewhere between bare suspicion and what would

be needed to justify conviction.”    Burke v. Town of Walpole, 405

F.3d 66, 80 (1st Cir. 2005) (internal citations, quotation

marks, ellipses and brackets omitted).   “The proof must be such

as to give rise to a reasonable likelihood that the putative

arrestee committed the suspected crime.”   Cox v. Hainey, 391

F.3d 25, 31 (1st Cir. 2004).   Moreover, the Fourth Amendment

demands “reasonably trustworthy facts and circumstances” that

would enable an objectively reasonable officer “to believe that

the arrestee has committed a crime.”   Robinson v. Cook, 706 F.3d

at 33; see Alfano v. Lynch, 847 F.3d at 79.   Information “is

trustworthy enough” if a reasonable police officer would rely on

it in forming a belief “about the suspect’s conduct.”     Robinson

v. Cook, 706 F.3d at 34.   Information from a victim is

ordinarily “sufficiently reliable to support a finding of

probable cause.”   Holder v. Town of Sandown, 585 F.3d 500, 505

(1st Cir. 2009) (“Ms. Holder had told the officer that Mr.

Holder had pushed her, and . . . ‘information furnished by a

victim is generally considered sufficiently reliable to support

a finding of probable cause’”) (internal citations omitted).


                                92
The qualified immunity issue is not whether probable cause

exists but rather whether an objectively reasonable police

officer would have known he lacked probable cause.   See Alfano

v. Lynch, 847 F.3d at 75 (“second sub-part asks whether an

objectively reasonable official in the defendant’s position

would have known that his conduct violated that [clearly

established] rule of law” and “not whether the official actually

abridged the plaintiff’s constitutional rights”).

     Here, probable cause is at least arguable as to the June 7,

2012 arrest.   The information provided to Officers McMahon and

McLaughlin by Lisa Mackey was that plaintiff “ha[d] not paid

for” the “cable (phone included)” and the internet service.

(Docket Entry # 76-14) (emphasis added).   She also informed them

that, under the RO, plaintiff “cannot shut off any utilities” at

68 Mitchell Drive.   (Docket Entry # 76-14).   The officers

observed that the telephone and the cable television were not

functioning.   (Docket Entry # 76-14).   A Comcast representative

confirmed that “the account” was in plaintiff’s name and that

payment was past due.   (Docket Entry # 76-14).   With the service

in plaintiff’s name, the account past due, the telephone and

television not functioning, and information that the RO

prohibited plaintiff from shutting off any utilities and that

plaintiff had not paid for the service, the officers had

trustworthy information that the RO required plaintiff not to


                                93
shut off any utility and that plaintiff violated that provision.

Such a conclusion was reasonable as opposed to “‘plainly

incompetent.’”   Alfano v. Lynch, 847 F.3d at 75 (question asks

whether “official’s conduct was unreasonable” and qualified

immunity “protects ‘all but the plainly incompetent or those who

knowingly violate the law’”) (internal citation omitted).

     It is true that the officers did not conduct a further

investigation beyond contacting Comcast and perhaps speaking

with plaintiff for a minute prior to the arrest.     (Docket Entry

# 76-14) (Docket Entry # 81-4, Ex. 40, p. 662).     As to the

latter, Officer McMahon recalls they spoke to plaintiff “for a

minute.”   (Docket Entry # 81-4, Ex. 40, p. 662).    Officer

McMahon did not remember what plaintiff said.43     (Docket Entry #

81-4, Ex. 40, p. 662).   They also did not personally review the

terms of the RO.   Relying on Lisa Mackey’s recitation of the

RO’s provision that plaintiff cannot shut off utilities,

however, was reasonable under the circumstances.     At that point,

the officers had little reason to suspect she was not telling

the truth given the limited, prior interactions with her.       For


43 After walking plaintiff to the police cruiser, they placed
handcuffs on him and put him in the rear of the police cruiser.
(Docket Entry # 81-4, Ex. 40, p. 662) (Docket Entry # 81-1, ¶ 3,
sent. 2). It was only after this arrest that plaintiff informed
the officers in the cruiser that he did not think or know that
“non payment of a cable bill constituted [a] violation” of the
RO. (Docket Entry # 76-14) (Docket Entry # 81-4, Ex. 40, p.
662) (Docket Entry # 81-1, ¶ 3, sent. 3).


                                94
example, Officer McLaughlin testified that he had never heard

anything about James or Lisa Mackey and Officer McMahon had met

Lisa Mackey only “a couple times” prior in connection with

“calls for services,” and the TPD had only limited, prior

interactions with her.44    (Docket Entry # 81-4, Ex. 32, pp. 77,

87) (Docket Entry # 81-5, Ex. 41, p. 7) (Docket Entry # 81-4,

Ex. 40, p. 657).   Whereas undertaking more investigation and/or

contacting the court or a prosecutor might have been helpful,

the failure to do so does not defeat the objective

reasonableness of the officers’ decision to arrest plaintiff

under the totality of the circumstances.    See Holder v. Town of

Sandown, 585 F.3d at 505.    In addition, plaintiff does not

identify and this court could not locate a case that defines a

utility as excluding a telephone line prior to June 7, 2012 and

it is reasonable to interpret utilities as encompassing, at a

minimum, telephone service.    See Public Utility, Black’s Law

Dictionary (11th ed. 2019) (“A company that provides necessary

services to the public, such as telephone lines and service,

electricity, and water”); Utility, Cambridge Dictionary

(Cambridge University Press 2019) (“a supply of gas,

electricity, water, or telephone service to homes and


44 Chief Sheehan previously did business with plaintiff in
connection with plaintiff’s construction business until 2008.
He also socialized with plaintiff at neighborhood cookouts from
2000 to 2012. (Docket Entry # 81-4, Ex. 32, p. 77).


                                  95
businesses, or a business that supplies such services”); see

generally Commonwealth v. Gordon, 553 N.E.2d at 918 (examining

dictionary to determine if it defines chapter 209A’s then-

undefined term “vacate” although concluding that dictionary

definition provided no guidance).

     Notably, police officers are “entitled to qualified

immunity for their reasonable but mistaken assessments of the

bounds of state law” in their determination of probable cause to

effectuate a state law arrest.   Wilber v. Curtis, 872 F.3d at 21

(“police officers are, in determining whether probable cause

exists to make a state law arrest, entitled to qualified

immunity for their reasonable but mistaken assessments of the

bounds of state law”).   As explained above, a reasonable

assessment of the boundaries of chapter 209A is that the statute

creates a criminal offense for violating a vacate order in a

restraining order.   A reasonable but perhaps mistaken (or not

mistaken) assessment of chapter 209A is that a vacate order

encompasses a directive not to shut off any utilities.   Mass.

Gen. Laws ch. 209A, §§ 1, 3(c), 7.    The uncertain nature of the

law in the area of shutting off utilities as an RO arrestable

criminal offense and the absence of Massachusetts case law that

shutting off utilities cannot form part of a vacate order

support defendants’ entitlement to qualified immunity.   See




                                 96
Wilber v. Curtis, 872 F.3d at 22;45 see generally Rivera-

Corraliza v. Morales, 794 F.3d at 215 (“[c]ourts penalize

officers for violating ‘bright lines,’ not for making ‘bad

guesses in gray areas’”) (internal citations omitted).   Officer

McLaughlin’s subjective belief that the circumstances he faced

on June 7, 2012 did not relate to plaintiff’s failure to vacate

the premises (Docket Entry # 81-5, Ex. 41, pp. 14, 17-18, 22) is

not the standard because the presence of probable cause is

evaluated objectively as is the qualified immunity determination

of “whether an objectively reasonable officer would have




45   Relevant portions of the Wilber decision are instructive:
      We also have made clear that police officers are, in
      determining whether probable cause exists to make a state
      law arrest, entitled to qualified immunity for their
      reasonable but mistaken assessments of the bounds of state
      law. Cortés-Reyes v. Salas-Quintana, 608 F.3d 41, 51–52
      (1st Cir. 2010) (holding that defendants were protected by
      qualified immunity because the underlying state law was
      uncertain, and ‘any conclusions we might draw about the
      relevant Commonwealth law would be uncertain at best’) . .
      .
      [F]or purposes of qualified immunity, it is not enough to
      show that the officers may have made a mistaken
      determination about whether Wilber’s conduct provided
      probable cause to conclude that he had committed the
      offense for which he was arrested. Wilber must show that
      it was clear under state law that there was not probable
      cause to arrest him for this crime. See Cox, 391 F.3d at
      31 . . .
Wilber v. Curtis, 872 F.3d at 21-22.


                                 97
believed he had probable cause.”46     Alfano v. Lynch, 847 F.3d at

79; Robinson v. Cook, 706 F.3d at 37 n.13 (“[e]ven if Detective

Cook genuinely believed that Robert was not driving the car . .

., that fact would not vitiate probable cause, which is

evaluated objectively”) (internal citation omitted); Estrada v.

R.I., 594 F.3d 56, 65 (1st Cir. 2010) (“[a]lthough Officer

Chabot’s police report and deposition testimony calls into

question whether he himself believed he had probable cause to

escort the Plaintiffs to ICE, . . ., for the purposes of

qualified immunity, we look to the objective perspective of a

reasonable officer and inquire whether given all the facts in

the record, that officer would have believed that he was not

violating the Plaintiffs’ Constitutional rights in taking the

action at issue”) (emphasis added).

      Accordingly, defendants are entitled to qualified immunity

on the Fourth Amendment false arrest section 1983 claim in Count

I.   Defendants limit their qualified immunity argument to the

absence of probable cause.   (Docket Entry # 75).    As such, they

do not seek qualified immunity on the First Amendment

retaliation section 1983 claim.    Rather, they move for summary

judgment on the First Amendment claim on the merits because




46 The same reasoning supports discounting the subjective
beliefs of other TPD officers as to existence of probable cause
on June 7, 2012.


                                  98
defendants had no knowledge of the AGO complaint, and they did

not act under an agreement to bring unlawful criminal actions or

harass plaintiff.   (Docket Entry # 75, pp. 23-25).

II.   Section 1983 Claims (Count I)

       Defendants next seek summary judgment on all of the section

1983 claims in Count I because plaintiff “was not deprived of a

constitutional or federal statutory right.”    (Docket Entry # 75,

pp. 23-25).   In the complaint, plaintiff alleges that defendants

violated his “First Amendment rights when they engaged in a long

campaign of harassment against [him], including the filing of at

least 19 meritless criminal charges, in retaliation for him

engaging in protected speech” by filing a complaint against the

TPD with the AGO in November 2011.    (Docket Entry # 1, pp. 9,

49) (Docket Entry # 81-1, Ex. 6).     Count I also sets out Fourth

Amendment “false arrest and malicious prosecution” claims under

section 1983.   (Docket Entry # 1, p. 50, ¶ 330).

A.    Fourth Amendment Claims

       With respect to the Fourth Amendment section 1983 claims,

defendants argue they had probable cause for the arrest and all

of the charges thereby foreclosing any violation of the Fourth

Amendment.    (Docket Entry # 75, p. 25).   It is not necessary to

address the merits of the false arrest section 1983 claim

because defendants are entitled to qualified immunity on the

June 7, 2012 arrest, which is the only actual arrest in the


                                 99
record.   In addition, the complaint does not seek injunctive

relief.   Rather, it seeks monetary damages.   (Docket Entry # 1,

p. 59).

     The remaining Fourth Amendment section 1983 claim is a

malicious prosecution claim.   Defendants’ one-paragraph

argument, however, makes no mention of the malicious prosecution

claim.    It simply asserts there is no Fourth Amendment “claim”

for all of the charges given the existence of probable cause.

(Docket Entry # 75, p. 25).    Hence, not only do defendants fail

to mention the malicious prosecution section 1983 claim but they

fail to distinguish between the two Fourth Amendment section

1983 claims (false arrest and malicious prosecution) in the

complaint.   Defendants’ failure to adequately develop the

probable cause argument as pertaining to the malicious

prosecution section 1983 claim amounts to a waiver of the

argument for purposes of their summary judgment motion.47    See

Higgins v. New Balance Athletic Shoe, Inc., 194 F.3d 252, 260

(1st Cir. 1999) (“district court is free to disregard arguments

that are not adequately developed”); Paterson-Leitch Co., Inc.

v. Massachusetts Mun. Wholesale Elec. Co., 840 F.2d 985, 990

(1st Cir. 1988) (“party has a duty to put its best foot forward




47 In contrast, defendants sufficiently develop the probable
cause argument regarding the common law malicious prosecution
claim, which is addressed later in this opinion.


                                 100
before the magistrate: to spell out its arguments squarely and

distinctly”).

B.   First Amendment Claim

      Defendants next argue that the section 1983 First Amendment

claim “fails because [plaintiff] has not put forth any evidence

that anyone at the TPD was aware of the written complaint to the

AGO,” which he claims inspired a long, retaliatory “‘campaign of

harassment,’” and because he fails to provide evidence that

“Defendants ‘were acting pursuant to an agreement to bring

unlawful criminal actions against [plaintiff] and otherwise

harass and persecute him.’”   (Docket Entry # 75, p. 24) (quoting

paragraph 341 of the complaint).   The latter argument

essentially submits that defendants were not acting in

retaliation against plaintiff.   Citing deposition testimony,

defendants emphasize there was never any “order or directive to

pursue charges against” plaintiff.     (Docket Entry # 75, p. 24).

Plaintiff argues that “[t]he record, taken as a whole and

drawing all reasonable inference [sic] in [his] favor, supports

a finding that Defendants’ campaign of harassment against [him]

was motivated by his complaint to the AGO.”    (Docket Entry # 79,

p. 22).

      “It is well established that claims of retaliation for the

exercise of First Amendment rights are cognizable under section

1983.”    Gericke v. Begin, 753 F.3d 1, 6 (1st Cir. 2014).   “In a


                                 101
section 1983 claim of retaliatory prosecution for First

Amendment activity, a plaintiff must prove that [his or] her

conduct was constitutionally protected and was a substantial or

motivating factor for the retaliatory decision, and that there

was no probable cause for the criminal charge.”   Id. (internal

citations and quotation marks omitted).   A “causal connection

between the alleged retaliatory action and the protected

expression” is required.   Delaney v. Town of Abington, 890 F.3d

1, 6 (1st Cir. 2018); see Hartman v. Moore, 547 U.S. 250, 259-

260 (2006) (stating that section 1983 “plaintiff must show a

causal connection between a defendant’s retaliatory animus and

subsequent injury in any sort of retaliation action” and that

“causation is understood to be but-for causation, without which

the adverse action would not have been taken”); Tatro v. Kervin,

41 F.3d 9, 18 (1st Cir. 1994) (applying but-for causation and

noting plaintiff does not need to show “that the defendant’s

sole motive was to chill the plaintiff’s protected expression”).

The summary judgment record must provide a basis “from which a

jury could reasonably find that . . . the defendants knew that

[the plaintiff] had filed the report with the AG Office.”

Delaney v. Town of Abington, 890 F.3d at 6.

     In the case at bar, the summary judgment record reveals

several facts that weigh in plaintiff’s favor.    First, plaintiff

made a written statement about the hunting incident dated


                                102
November 7, 2010.   (Docket Entry # 81-1, Ex. 3).   The report

states that plaintiff “called the Massachusetts Environmental

Police” and thereafter spoke and set up an appointment with a

Massachusetts Environmental Police Officer.   (Docket Entry # 81-

1, Ex. 3, p. 19).   Plaintiff’s written statement concludes with

the information that he will be asking the “the State Police and

Attorney General [to] conduct an investigation regarding” the

crime of the assault on him.   (Docket Entry # 81-1, Ex. 3, p.

20).   In his narrative report, Sergeant Cooke confirms that he

received plaintiff’s statement because the Massachusetts

Environmental Police Officer provided him with a copy.   (Docket

Entry # 81-1, Ex. 2).    Lieutenant Stephens telephoned Chief

Sheehan and told him about the hunting incident and that

plaintiff was considering reporting the TPD to the AGO because

of his belief that the TPD treated him unfairly.    (Docket Entry

# 81-1, Ex. 5).   This evidence allows a jury to reasonably infer

and conclude that the TPD was aware of the AGO complaint,

despite a number of defendants’ deposition statements indicating

the contrary.

       There are also several facts from which a jury could

reasonably infer that defendants’ actions were retaliatory.      One

is the sheer quantity of chapter 209A violations for which

plaintiff was charged.   The fact that all of them were dismissed




                                 103
could allow a jury to infer that defendants had agreed and

decided to inundate plaintiff with meritless charges.

     Furthermore, several incidents present unusual facts

concerning defendants’ efforts to detain plaintiff.    For

example, Lisa Mackey alleged that plaintiff violated the RO by

having Melissa Mackey deliver a support payment on his behalf on

July 17, 2012.   (Docket Entry # 81-6, Ex. 55).   Detective

Regan’s narrative report indicates multiple officers remained

outside the residence of plaintiff’s father while they waited

for search and arrest warrants to be issued—though both were

denied.    (Docket Entry # 81-6, Ex. 55).   In the incident on July

24, 2012, Lisa Mackey claimed that plaintiff had shut off her

telephone service, but a jury could reasonably find that the

TPD’s investigation revealed she had done so herself.    (Docket

Entry # 81-6, Ex. 58).   Chief Sheehan’s narrative report

reflects that a Verizon representative informed him the

telephone was in Lisa Mackey’s name and was disconnected because

Lisa Mackey set “up a disconnect order.”    (Docket Entry # 81-6,

Ex. 58).   Sergeant Warren included this information in his

narrative report.   He nevertheless filed an application for a

criminal complaint against plaintiff based on a chapter 209A

violation, which his narrative report identifies as a violation

of the RO’s provision regarding utilities because plaintiff did

not pay the telephone bill.   (Docket Entry # 81-6, Ex. 58).


                                 104
Sergeant Warren’s only explanation was that his conclusion to

find probable cause “[h]ad to be a mistake” and that he “screwed

up when [he] was writing the report.”   (Docket Entry 81-4, Ex.

39, pp. 622-623).

     In addition, on December 18, 2012, “at least” six officers

and a K-9 attempted to arrest plaintiff within 24 hours of

plaintiff missing a hearing.   (Docket Entry # 81-1, Ex. 1, ¶¶ 10

(sent. 2), 12-13).   Sergeant Warren testified that this was “not

routine practice,” that he did not “have any idea why it would

have went that way,” and that this response was “a little

strange.”    (Docket Entry # 81-4, Ex. 39, p. 629).   On February

21, 2013, multiple TPD officers went to the Lorum Street

location where plaintiff was “watching a Bruins game” with

friends based on Lisa Mackey’s allegation that plaintiff’s

payment to her was postmarked Thursday of that week, rather than

Wednesday.   (Docket Entry # 76-37) (Docket Entry # 81-1, Ex. 1,

¶ 14) (Docket Entry # 81-8, Exs. 74, 76) (Docket Entry # 81-4,

Ex. 38, pp. 559, 561).

     In short, these incidents reflect substantial efforts to

arrest plaintiff for minor or technical RO violations.    The

disproportionality of these responses allow a reasonable jury to

infer that defendants were motivated by a retaliatory animus

against plaintiff.




                                 105
     More evidence of animus appears in various defendants’

deposition testimony.    Lieutenant Stephens agreed that

“probably,” “on more than one occasion,” Chief Sheehan told him

“‘[i]f there’s a violation of this 209A order, I want you to use

all of your powers to locate [plaintiff].’”48   (Docket Entry #

81-4, Ex. 35, p. 374).   Lieutenant Stephens also testified that

he could not recall either Chief Sheehan or Deputy Chief Voto

ever “specifically tell[ing] [him] to make every available

effort to arrest everyone else for violation of a 209A order,

other than [plaintiff].”   (Docket Entry # 81-4, Ex. 35, p. 377).

Furthermore, during the incident on July 24, 2012, Chief Sheehan

was recorded asking, “[s]hould we still be locking this fucking

guy up and dragging his ass in because obviously they don’t even

think we have the right to arrest because they’re not putting it

on for a warrant.”   (Docket Entry # 81-4, Ex. 32, p. 172).

Chief Sheehan agreed that he appeared to be “acknowledging that

the Lowell District Court [did]n’t believe [he] ha[d] the

authority to arrest.”    (Docket Entry # 81-4, Ex. 32, p. 172).

The disparaging remark with which Chief Sheehan referred to

plaintiff, combined with his apparent targeting of plaintiff for

chapter 209A violations, lend further support for a jury to

reasonably infer that, but-for plaintiff engaging in protected


48 The above testimony is not considered for the truth of the
matter asserted.


                                 106
speech, defendants would not have pursued repeatedly and

persistently the chapter 209A charges or acted in the above-

noted manner against plaintiff.

       In sum, the foregoing evidence allows a jury to reasonably

infer and conclude that defendants were aware of plaintiff’s

complaint to the AGO and that this motivated defendants to

retaliate against him by filing meritless charges and expending

considerable efforts to detain him.     Therefore, defendants are

not entitled to summary judgment on the section 1983 First

Amendment claim.

III.   Supervisory Liability and Monell Claims (Counts II and
III)

       Defendants also move for summary judgment on the

supervisory liability claim in Count II and the Monell claim in

Count III against the Town, the TPD, and Chief Sheehan.

Specifically, defendants argue:

       If there are no wrongful acts by an individual, then there
       can be no recovery against the Town, Police Department
       and/or Chief. As discussed hereinabove, summary judgment
       should enter for all the Defendants as they either had
       probable cause or because they are entitled to qualified
       immunity, thus precluding recovery from the Defendants.

(Docket Entry # 75, p. 25) (emphasis added).

       As framed, defendants’ brevis argument extends only to the

matters they “discussed hereinabove.”    (Docket Entry # 75, p.

25).   As previously explained, defendants limited their

qualified immunity argument to the existence of probable cause


                                  107
for the arrest and for the charges.   Defendants therefore

“discussed hereinabove” their qualified immunity on the section

1983 false arrest claim and for all of the charges based on the

existence of probable cause for such charges.   As also

previously noted, for purposes of summary judgment only,

defendants waived the argument that the malicious prosecution

section 1983 claim in Count I fails on the basis that plaintiff

was not deprived of a Fourth Amendment constitutional right.49

     That said, defendants undeniably “discussed hereinabove”

their entitlement to summary judgment on the false arrest

section 1983 claim regarding the June 7, 2012 arrest on the

basis of the clearly established prong of qualified immunity,

which this court allowed.   Accordingly, defendants’ argument, as

framed, reduces to the absence of derivative supervisory and

Monell liability for the false arrest section 1983 claim in

Count I.


49 As to qualified immunity, this court did not address the
Fourth Amendment claim based on the incidents occurring after
the June 7, 2012 arrest because it was not clear if plaintiff
wished to press such a claim because he addressed these
incidents as a First Amendment violation, as explained in
footnote 31 and the related text. Adhering to the same premise,
in the event plaintiff does wish to press such a Fourth
Amendment claim, defendants may renew the supervisory and Monell
argument in their summary judgment motion regarding these post-
arrest incidents on or before January 14, 2020. Again, any such
renewal may not include additional argument or legal citations
by either party. The expiration of the deadline to file summary
judgment motions will not bar a motion to renew the existing
summary judgment when limited in this respect.


                                108
     In opposition to defendants’ argument, plaintiff asserts

that “[q]ualified immunity does not shield the Defendants’

conduct in this case, and a reasonable factfinder could conclude

that there was no probable cause to arrest and charge” him.

(Docket Entry # 79, p. 22).   Plaintiff’s two-sentence opposition

on this point simply refers back to his qualified immunity

argument regarding the section 1983 false arrest claim.     (Docket

Entry # 79, p. 22).

     First, plaintiff does not argue that allowing summary

judgment on qualified immunity does not preterminate the

supervisory and Monell claims, as defendants submit.   He

therefore waives the contention that a defendant-favorable

qualified immunity ruling does not foreclose supervisory and

Monell liability.   See Coons v. Indus. Knife Co., Inc., 620 F.3d

38, 44 (1st Cir. 2010); see also Curet-Velázquez v. ACEMLA de

P.R., Inc., 656 F.3d 47, 54 (1st Cir. 2011) (“[a]rguments

alluded to but not properly developed before a magistrate judge

are deemed waived”).   Second, defendants’ argument has merit.

See Machado v. Weare Police Dep’t, 494 F. App’x 102, 107 (1st

Cir. 2012) (explaining that because the arresting defendants’

“actions either did not violate the Fourth Amendment or were

protected by qualified immunity,” this “resolves claims against

other defendants of supervisory and municipal liability”) (per

curiam) (unpublished).   Accordingly, the supervisory and Monell


                                109
claims against the Town, the TPD, and Chief Sheehan are subject

to summary judgment albeit only on the section 1983 false arrest

claim based on the June 2012 arrest.   The supervisory and Monell

claims based on the section 1983 First Amendment claim remain

intact because this court denied summary judgment on this

underlying claim.

IV.   False Arrest and False Imprisonment Claim (Count IV)

      Defendants argue that they are entitled to summary judgment

on the false arrest and false imprisonment common law claims in

Count IV.   Specifically, they maintain that probable cause is a

defense for both claims and that they “had probable cause to

charge and arrest the Plaintiff based upon their reasonable

belief that a violation of a 209A order had taken place.”

(Docket Entry # 75, p. 26).   Plaintiff responds that “a

reasonable factfinder could conclude that no such probable cause

existed and, therefore, summary judgment on these claims is

inappropriate.”   (Docket Entry # 79, p. 29).

      Count IV is premised solely on the June 7, 2012 arrest and

resulting purportedly false imprisonment overnight at the TPD.

(Docket Entry # 1, p. 53, ¶¶ 356-362).   Plaintiff brings the

false arrest and false imprisonment claims against “Officer

Markus, Officer McMahon, and Lieutenant Stephens.”   (Docket

Entry # 1, p. 53).   “Officer Markus” is not a named defendant.

The parties are therefore directed to determine if they can


                                110
stipulate that the count is brought against Officer McLaughlin

as opposed to Officer Markus.50

      The elements of a common law false arrest claim are: “(1)

the defendant intended to confine the plaintiff; (2) the

plaintiff was conscious of the confinement; (3) the plaintiff

did not consent to the confinement; and (4) the defendant had no

privilege to cause the confinement.”    Calero-Colon v.

Betancourt-Lebron, 68 F.3d 1, 3 n.6 (1st Cir. 1995) (further

noting that “[n]either actual malice nor lack of probable cause

is an element of false arrest”).    Unlike a section 1983 claim,

the defendant in a false arrest claim based upon a warrantless

arrest bears the burden of proving the presence of probable

cause to justify the arrest.   Gutierrez v. Mass. Bay Transp.

Auth., 772 N.E.2d 552, 564 (Mass. 2002).    “Although probable

cause is not an element of false arrest, the existence of

probable cause defeats a false arrest claim.”   Cabot v. Lewis,

241 F. Supp. 3d 239, 259 (D. Mass. 2017).

      In order “[t]o succeed on a claim of false imprisonment, a

party must show an ‘intentional and unlawful confinement of a

person, either directly or indirectly, of which the person

confined is conscious or is harmed by such confinement.’”




50   Markus is Officer McMahon’s first name.


                                  111
Campbell v. Casey, 166 F. Supp. 3d 144, 152 (D. Mass. 2016)

(internal citation omitted); accord Walker v. Femino, 311 F.

Supp. 3d 441, 455 (D. Mass. 2018).    In the event “a police

officer has probable cause to arrest an individual, there is

legal justification for the confinement, and no cause of action

for false imprisonment under Massachusetts law.”   Walker v.

Femino, 311 F. Supp. 3d at 455 (citations omitted).

      As previously explained, “‘[p]robable cause to arrest

exists when, at the moment of arrest, the facts and

circumstances within the knowledge of the police are enough to

warrant a prudent person in believing that the individual

arrested has committed or was committing an offense.’”

Commonwealth v. Wardsworth, 124 N.E.3d 662, 689 (Mass. 2019)

(internal citations omitted).   “The inquiry into probable cause

is an objective one,” Commonwealth v. Hason, 439 N.E.2d 251, 255

(Mass. 1982), which entails “examin[ing] the events leading up

to the arrest, and then decid[ing] ‘whether these historical

facts, viewed from the standpoint of an objectively reasonable

police officer, amount to’ probable cause.”   Md. v. Pringle, 540

U.S. at 371 (internal citation omitted).   “[R]easonably

trustworthy facts and circumstances” must exist that would

enable an objectively reasonable officer “to believe that the

arrestee has committed a crime.”   Robinson v. Cook, 706 F.3d at

33.   Information “is trustworthy enough” if a reasonable police


                                112
officer would rely on it in forming a belief “about the

suspect’s conduct.”    Id. at 34.    Information from a victim is

ordinarily “‘sufficiently reliable to support a finding of

probable cause.’”    Holder v. Town of Sandown, 585 F.3d at 505

(internal citations omitted); see also Robinson v. Cook, 706

F.3d at 33 (same standard governs probable cause for warrantless

arrests under Fourth Amendment and Massachusetts Constitution).

        For reasons previously stated, a violation of an order to

vacate within a restraining order is a criminal offense under

chapter 209A.    Solely for purposes of resolving the false

arrests and false imprisonment claims and for previously stated

reasons, this court additionally concludes that an order to

vacate in a restraining order encompasses an order not to shut

off any utilities.    Briefly reiterating the prior analysis, the

definition of a “vacate order” in chapter 209A includes the

directive that “the defendant shall not . . . shut off or cause

to be shut off any utilities . . ..”      Mass. Gen. Laws ch. 209A,

§ 1.    Construing the statute in this manner serves the statute’s

purpose of “creat[ing] a haven for the abused party in which no

further abuse need be feared . . ..”      Commonwealth v. Gordon,

553 N.E.2d at 919.    Enforcing an order not to shut off utilities

as a criminal offense encompassed within a “vacate order” serves

this purpose by allowing the victim to reside in a habitable

home.


                                    113
     Whereas this court previously determined that probable

cause was arguable for the June 7, 2012 arrest, the same reasons

establish the existence of probable cause as a matter of law.

Officers McMahon and McLaughlin observed that the telephone and

the television were not functioning.       (Docket Entry # 76-14).    A

Comcast representative confirmed that “the account” was in

plaintiff’s name and that payment was past due.       (Docket Entry #

76-14).   At that time, the officers had little reason to

question Lisa Mackey’s reliability.       See Holder v. Town of

Sandown, 585 F.3d at 505.   She informed them that plaintiff “had

not paid for” the “cable (phone included)” and that, under the

RO, plaintiff “cannot shut off any utilities” at 68 Mitchell

Drive.    (Docket Entry # 76-14).    With the service in plaintiff’s

name, the account past due, the telephone and television not

functioning, and information that the RO prohibited plaintiff

from shutting off any utilities and that plaintiff had not paid

for the service, the officers had trustworthy information that

the RO required plaintiff not to shut off any utility and that

plaintiff violated that provision.        An objectively reasonable

officer would find probable cause based on the facts known to

Officer McMahon, Officer McLaughlin, and Lieutenant Stephens at

that time.   Summary judgment in their favor is therefore

warranted on the false arrest and false imprisonment claims in

Count IV.


                                    114
V.   Malicious Prosecution Claim (Count V)

      Defendants next maintain they are entitled to summary

judgment on the common law malicious prosecution claim in Count

V because “there is no evidence of malice and there was probable

cause for the Plaintiff’s arrest and criminal charges.”   (Docket

Entry # 75, p. 26).   Plaintiff responds that “[t]he record, as

viewed in a light most favorable to [him], permits a reasonable

factfinder to conclude that Defendants, with malice, brought

nineteen baseless criminal charges against [him], all of which

lacked probable cause and all of which were dismissed by the

court.”   (Docket Entry # 79, p. 24).

      In order to succeed in a malicious prosecution claim under

Massachusetts law, “[a] plaintiff must establish that he was

damaged because (1) the defendant commenced an original action

without probable cause, (2) with malice, and (3) that the

original action terminated in his favor.”    Yacubian v. United

States, 750 F.3d 100, 108–09 (1st Cir. 2014).    The SJC has, “in

connection with the tort of malicious prosecution, defined

‘malice’ as denoting something other than what may be

encompassed in the literal sense of the term.”   Chervin v. The

Travelers Ins. Co., 858 N.E.2d 746, 757 (Mass. 2006).   Instead,

it has “adopt[ed] the ‘improper purpose’ formulation in § 676 of

the Restatement (Second) of Torts in place of the element of

‘malice.’”   Id. at 758.   Thus, this element is satisfied if


                                 115
“‘the proceedings . . . [were] initiated or continued primarily

for a purpose other than that of securing the proper

adjudication of the claim on which they are based.’”    Id. at 756

(quoting Restatement (Second) of Torts § 676 (1979)).    More

specifically, “the plaintiff must show that defendants ‘acted

primarily for a purpose other than that of properly carrying out

[their] duties, or w[ere] attempting to achieve an unlawful end

or a lawful end through unlawful means, or intended to harass,

vex, or annoy the plaintiff.’”   D’Ambrosio v. City of Methuen,

Civil Action No. 16-10534-MPK, 2019 WL 1438050, at *14 (D. Mass.

Mar. 31, 2019) (quoting Williams v. City of Boston, 771 F. Supp.

2d 190, 206 (D. Mass. 2011)) (internal citations omitted),

appeal filed, No. 19-1352 (1st Cir. Apr 16, 2019)).     One way

this may occur is when “‘the proceedings are begun primarily

because of hostility or ill will.’”    Chervin v. Travelers Ins.

Co., 858 N.E.2d at 756. (quoting Restatement (Second) of Torts §

676, cmt. c, (1979)).

     As discussed, a jury could reasonably infer that defendants

arrested plaintiff and subjected him to meritless charges as

retaliation for filing a complaint with the AGO.   Thus, it could

find that defendants acted for a purpose other than carrying out

their duties or for the purpose of harassing plaintiff.

Material issues of fact therefore exist as to whether defendants




                                 116
acted with an “improper motive” with respect to the malicious

prosecution claim.

     Turning to probable cause, in a common law malicious

prosecution claim, a police officer acts with probable cause if

he “acted reasonably in swearing out a complaint against the

plaintiff on the basis of the information and knowledge which he

possessed at that time.”   Lincoln v. Shea, 277 N.E.2d 699, 702

(Mass. 1972).   It consists of “‘facts in the mind of the

prosecutor as would lead a man of ordinary caution and prudence

to believe, or entertain an honest and strong suspicion, that

the person arrested is guilty.’”     Id. (internal citation

omitted).   The existence of probable cause also “depends on all

of [the] facts of the case.”   Id.

     A number of applications for criminal complaints belie the

existence of probable cause particularly given the volume of

applications against plaintiff and, as time passed, questions

regarding Lisa Mackey’s veracity.      At a minimum, the

applications based on the June 22, September 29, and November

12, 2012 incidents give rise to genuine issues of material fact.

     In June 2012, Sergeant Warren applied for a criminal

complaint in Lowell District Court for a chapter 209A violation

based on the incident occurring on June 22, 2012 and supported

by Officer Ryser’s narrative report and Lisa Mackey’s statement.

(Docket Entry # 81-6, Ex. 51).   The application for the criminal


                                 117
complaint was based on a violation of chapter 209A for not

complying with “a court order to refrain from abuse, to vacate

the household . . ., [and/or] to have no contact with the

plaintiff . . ..”   (Docket Entry # 81-6, Ex. 51).    The narrative

report recites Officer Ryser’s interactions with Lisa Mackey and

her statement that plaintiff had not paid her support due on

Friday, June 15, 2012.     (Docket Entry # 51).   The report also

outlines the discrepancies in the $150 and $75 amounts in the

Probate Court’s and the Lowell District Court’s Orders.     (Docket

Entry # 81-6, Ex. 51).

     Nonpayment of support, however, is not a criminal statutory

offense under chapter 209A, as previously explained.     Further,

as to criminal contempt, the facts in the narrative report belie

intentional conduct on the part of plaintiff because of Lisa

Mackey’s subsequent communication to Officer Ryser that her

daughter informed her (Lisa Mackey) that plaintiff paid what he

owed on June 22, 2012.51    (Docket Entry # 81-6, Ex. 51); see

Commonwealth v. Delaney, 682 N.E.2d at 617-18 (“to prove a

defendant guilty of criminal contempt, the Commonwealth must

prove beyond a reasonable doubt [inter alia], ‘that the

defendant clearly and intentionally disobeyed that order in




51 Neither party objects to the above hearsay and double hearsay
in the narrative report. See fn. 11; Bellone v. Southwick-
Tolland Reg’l Sch. Dist., 748 F.3d at 420 n.2.


                                  118
circumstances in which he was able to obey it’”) (internal

citations omitted).   Hence, at a minimum, a genuine issue of

fact exists as to whether there was probable cause that

plaintiff committed a crime.

       Furthermore, Lisa Mackey’s acknowledged falsification of a

court document on June 21, 2012 at the TPD station raises

questions regarding the veracity of her account on June 22, 2012

that plaintiff had not paid any support for the week on a timely

basis.   (Docket Entry # 81-5, Ex. 50) (Docket Entry # 81-6, Ex.

51).   Thus, although uncorroborated information from a victim is

ordinarily “‘sufficiently reliable to support a finding of

probable cause,’” Holder v. Town of Sandown, 585 F.3d at 505

(internal citations omitted), Lisa Mackey’s known falsification

of a court document the day before raises doubts regarding her

veracity.    See Acosta v. Ames Dep’t Stores, Inc., 386 F.3d at 10

(noting that “[i]n the absence of circumstances that would raise

a reasonably prudent officer’s antennae . . . uncorroborated

testimony of a victim . . ., standing alone, ordinarily can

support a finding of probable cause”).

       The applications Sergeant Warren filed based on the

September 29 and November 16, 2012 incidents are similarly

deficient.   (Docket Entry # 81-7, Ex. 64) (Docket Entry # 81-7,

Ex. 70).    In or around July 2012, Chief Sheehan questioned

whether the TPD had the right to arrest plaintiff because the


                                 119
Lowell District Court was not acting on the applications for a

warrant or “moving it on to a summons.”    (Docket Entry # 81-4,

Ex. 32, p. 172).   Sergeant Warren filed the September 29 and

November 12, 2012 applications after Lisa Mackey admitted to

falsifying a court document at the TPD station and her own

daughter described her mother as a “pathological liar.”   (Docket

Entry # 81-5, Ex. 50) (Docket Entry # 81-6, Ex. 60).   Thus, by

the time of the September 29 and November 16, 2012 incidents,

Sergeant Warren had even more reason to question Lisa Mackey’s

credibility.

       In light of the foregoing incidents, it is not necessary to

make findings regarding all of the applications and charges

brought by defendants regarding the probable-cause element of

the malicious prosecution claim.   The above-noted incidents

adequately establish that the common law malicious prosecution

claim survives summary judgment.   Accordingly, defendants are

not entitled to summary judgment on Count V.

VI.    Abuse of Process Claim (Count VI)

       Defendants next seek summary judgment on the abuse of

process claim because “the officers instituted all criminal

complaints and requests for warrants based on probable cause”

and “[t]he officers reasonably believed that the Plaintiff had

violated a provision of the 209A order.”   (Docket Entry # 75, p.

27).   Plaintiff responds that that “a reasonable factfinder


                                 120
could conclude that no such probable cause existed and,

therefore, summary judgment” is inappropriate.   (Docket Entry #

79, p. 29).

     “Under Massachusetts law, an abuse of process claim

requires a plaintiff to show that ‘process’ was used for an

ulterior or illegitimate purpose and resulted in damages.”

Yacubian, 750 F.3d at 110 (internal citation omitted); see also

477 Harrison Ave., LLC v. Jace Bos., LLC, 74 N.E.3d 1237, 1244

(Mass. 2017) (“abuse of process claim involves three elements:

‘[1] that process was used, [2] for an ulterior or illegitimate

purpose, [3] resulting in damage’”) (internal citation omitted).

The premise upon which defendants base their two-sentence

argument, i.e., the absence of probable cause and the officers’

reasonable belief that plaintiff violated chapter 209A, does not

necessarily absolve them of liability.   An abuse of process

claim is “distinct” from false arrest and malicious prosecution

claims “to the extent that it can be held to lie regardless of

whether there was probable cause.”    Santiago v. Fenton, 891 F.2d

373, 388 (1st Cir. 1989).   In fact, “probable cause is

irrelevant to an abuse of process claim.”   Gutierrez v. Mass.

Bay Transp. Auth., 772 N.E.2d at 563; see Quaranto v. Silverman,

187 N.E.2d 859, 861 (Mass. 1963) (noting “‘[i]t is immaterial

that the process . . . was obtained in the course of proceedings

which were brought with probable cause’”) (internal citation


                                121
omitted).   While there may be other arguments that dispel

defendants’ liability for abuse of process, the absence of

probable cause is not one of them.     Absent a viable argument,

summary judgment is not appropriate on Count VI.

VII.   Civil Conspiracy Claim (Count VII)

       Defendants next submit they are entitled to summary

judgment on the civil conspiracy claim because “[t]he Plaintiff

has not put forth any evidence that the Defendants conspired to

violate his federal and state Constitutional rights.”    (Docket

Entry # 75, p. 28).   Plaintiff responds that:

       [A] reasonable factfinder could conclude that Defendants
       conspired to violate Mr. Mackey’s rights and conspired to
       engage in malicious prosecution based on the totality of
       Defendants’ conduct, including, but not limited to, Chief
       Sheehan’s directive to arrest Mr. Mackey for all perceived
       violations of the RO. As Chief of the TPD, Chief Sheehan
       undoubtedly knew that all violations of the terms of a 209A
       order are not arrestable. A jury could disbelieve his
       testimony to the contrary and draw the inference that
       Defendants’ conduct was deliberate.

(Docket Entry # 79, p. 29).

       “Under Massachusetts law, either of two possible causes of

action may be called ‘civil conspiracy.’”    Aetna Cas. Sur. Co.

v. P & B Autobody, 43 F.3d 1546, 1563 (1st Cir. 1994).       The more

common one, and the one alleged in the case at bar, is the

“‘concerted action’” type.    Id. at 1564.   This requires

plaintiff to “show an underlying tortious act in which two or

more persons acted in concert and in furtherance of a common



                                 122
design or agreement.”    Bartle v. Berry, 953 N.E.2d 243, 253

(Mass. App. Ct. 2011).   “‘[T]his type of civil conspiracy

requires an underlying tort and the conspiracy consists in

agreeing to, or assisting in, this underlying tort.’”   Thomas v.

Harrington, 909 F.3d 483, 490 (1st Cir. 2018) (internal brackets

and citation omitted); Mass. Laborers’ Health & Welfare Fund v.

Philip Morris, Inc., 62 F. Supp. 2d 236, 244 (D. Mass. 1999)

(concerted form of civil conspiracy “is ‘more akin to a theory

of common law joint liability in tort’”) (internal citation

omitted).   A concerted action form of civil conspiracy requires

a plaintiff to “show that defendants either (1) acted ‘in

concert with or pursuant to a common design with’ the tortfeasor

or (2) ‘gave substantial assistance to’ the tortfeasor’s

conduct.”   Thomas v. Harrington, 909 F.3d at 490 (quoting Kyte

v. Philip Morris Inc., 556 N.E.2d 1025, 1027 (Mass. 1990)).     The

facts here give rise to the “‘common design’” theory under which

“a plaintiff must show ‘first, a common design or an agreement,

although not necessarily express, between two or more persons to

do a wrongful act and, second, proof of some tortious act in

furtherance of the agreement.’”    Id. (quoting Aetna Cas. Sur.

Co. v. P & B Autobody, 43 F.3d at 1564.   Generally, the

“‘agreement that rests at the heart of a conspiracy is seldom

susceptible of direct proof: more often than not such an

agreement must be inferred from all the circumstances.’”


                                  123
Williams v. City of Bos., 771 F. Supp. 2d 190, 205 (D. Mass.

2011) (quoting Earle v. Benoit, 850 F.2d 836, 843 (1st Cir.

1988)).

        As discussed, a jury could reasonably infer that defendants

were aware of plaintiff’s complaint to the AGO and that this

complaint prompted defendants to inundate him with charges that

were not criminal offenses under chapter 209A.    It is noteworthy

that, “on more than one occasion,” Chief Sheehan told Lieutenant

Stephens that, “‘[i]f there’s a violation of this 209A order, I

want you to use all of your powers to locate [plaintiff].’”

(Docket Entry # 81-4, Ex. 35, p. 374).    Moreover, Lieutenant

Stephens testified that neither Chief Sheehan nor Deputy Chief

Voto ever “specifically t[old] [him] to make every available

effort to arrest everyone else for violation of a 209A order,

other than [plaintiff].”    (Docket Entry # 81-4, Ex. 35, p. 377).

These facts, and others discussed previously, allow a reasonable

jury to find that various criminal charges were the product of a

“‘common design or an agreement’” among defendants “‘to do a

wrongful act.’”    Thomas v. Harrington, 909 F.3d at 490 (internal

citation omitted); see Bartle v. Berry, 953 N.E.2d at 253.

Hence, summary judgment on Count VII is not warranted.

VIII.    IIED Claim (Count VIII)

        Defendants argue that they are entitled to summary judgment

on the IIED claim because their “actions were not ‘extreme and


                                   124
outrageous’” and because “the Plaintiff’s emotional distress is

not so ‘severe.’”   (Docket Entry # 75, pp. 28–29).   Plaintiff

responds that “[a] reasonable factfinder could conclude that

Defendants’ initiation of nineteen baseless criminal charges

against [him] . . . was extreme and outrageous” and that, “[a]s

a result of Defendants’ conduct, [he] was forced to live in

panic and fear of being arrested, to the extent that he had to

stay inside his home whenever possible, stay in out-of-town

hotels, and ride around town in the trunk of a car.”    (Docket

Entry # 79, p. 30).   He alleges that “[t]his fear and panic

resulted in depression, anxiety, headaches, stomach pain,

sleeplessness, and grinding of teeth.”    (Docket Entry # 79, p.

30).

       “To make out a claim of intentional infliction of emotional

distress,” plaintiffs must “show (1) that [defendant] intended,

knew, or should have known that [his] conduct would cause

emotional distress; (2) that the conduct was extreme and

outrageous; (3) that the conduct caused emotional distress; and

(4) that the emotional distress was severe.”    Polay v. McMahon,

10 N.E.3d 1122, 1128 (Mass. 2014).     “‘The standard for making a

claim of intentional infliction of emotional distress is very

high.’”   Id. (internal citations omitted).   As explained by the

court in Polay:




                                 125
     Liability cannot be predicated on mere insults,
     indignities, threats, annoyances, petty oppressions, or
     other trivialities, nor even is it enough that the
     defendant has acted with an intent which is tortious or
     even criminal, or that he has intended to inflict emotional
     distress, or even that his conduct has been characterized
     by malice, or a degree of aggravation which would entitle
     the plaintiff to punitive damages for another tort.
     Conduct qualifies as extreme and outrageous only if it
     go[es] beyond all possible bounds of decency, and [is]
     regarded as atrocious, and utterly intolerable in a
     civilized community.

Id. at 385–386 (internal citations and quotation marks omitted).

Based on the totality of the circumstances, “‘[r]epeated

harassment . . . may compound the outrageousness of incidents

which, taken individually, might not be sufficiently extreme to

warrant liability for infliction of emotional distress.’”   Sindi

v. El-Moslimany, 896 F.3d 1, 21 (1st Cir. 2018) (quoting Boyle

v. Wenk, 392 N.E.2d 1053, 1056 (Mass. 1979)).   When assessing

the severity of plaintiff’s distress, factors to consider

“include (1) the nature and character of the alleged harm; (2)

the severity of the harm; (3) the length of time the complainant

has suffered and reasonably expects to suffer; and (4) whether

the complainant has attempted to mitigate the harm.”   Stonehill

Coll. v. Mass. Comm’n Against Discrimination, 808 N.E.2d 205,

225 (Mass. 2004).

     It is true that “applying for an arrest warrant . . . can

[not] be considered ‘utterly intolerable in a civilized

community.’”   Sena v. Commonwealth, 629 N.E.2d 986, 994 (Mass.



                                126
1994) (quoting Agis v. Howard Johnson Co., 355 N.E.2d 315, 319

(Mass. 1976)).    As noted, however, “[r]epeated harassment . . .

may compound the outrageousness of incidents which, taken

individually, might not be sufficiently extreme to warrant

liability for infliction of emotional distress.”    Boyle, 392

N.E.2d at 1056.    Here, a jury could conclude that the sheer

scale and duration of defendants’ “campaign” of harassment

rendered it extreme and outrageous.    Examples include multiple

officers staking out the home of plaintiff’s father on July 17,

2012 in response to Lisa Mackey’s assertion that Melissa Mackey

delivered the support payment from plaintiff to Lisa Mackey on

Friday, July 13, 2017.   (Docket Entry # 81-6, Ex. 55).    The

court denied Detective Regan’s applications for search and

arrest warrants.   (Docket Entry # 81-6, Ex. 55).   On December

18, 2012, “at least six TPD officers” “and a K-9” surrounded

plaintiff’s home after plaintiff missed a court date the

previous day.    (Docket Entry # 81-1, Ex. 1, ¶¶ 11-12).   As

previously recounted, on February 21, 2013, multiple police

officers went to the Lorum Street property to locate plaintiff

in light of Lisa Mackey’s allegation that he mailed a support

payment on a Thursday as opposed to a Wednesday.    (Docket Entry

# 81-8, Exs. 74, 76) (Docket Entry # 81-1, Ex. 1) (Docket Entry

# 81-4, Ex. 38, p. 559).




                                 127
      Furthermore, plaintiff’s emotional distress is similar to

that of the plaintiff in Sindi: “depression, anxiety, headaches,

stomach pain, grinding of teeth” and sleeplessness.   (Docket

Entry # 81-5, Ex. 47, p. 568); see Sindi v. El-Moslimany, 896

F.3d at 22 (recounting plaintiff’s testimony of experiencing

anguish that “manifested itself in diverse ways including lost

sleep, blinding headaches, heart palpitations, and fears for her

safety” over extended time period).    Plaintiff also lived in

fear from the time of the June 7, 2012 arrest to at least

January 2016 causing him to confine himself to his home, hide in

trunks of cars, and stay in hotel rooms outside Tewksbury.

(Docket Entry # 81-5, Ex. 47, p. 568).

      Accordingly, a jury could find the necessary extreme and

outrageous conduct as well as conclude that plaintiff suffered

severe emotional distress.    Summary judgment on Count VIII is

therefore not appropriate.

IX.   MCRA Claim (Count IX)

      With respect to Count IX, plaintiff is correct that

defendants’ memorandum “does not articulate why summary judgment

is appropriate on [his] claim under the Massachusetts Civil

Rights Act.”   (Docket Entry # 79, p. 23).   Rather, defendants

merely describe the law governing an MCRA claim without making

any argument for summary judgment in their favor.   (Docket Entry

# 75, pp. 29-30).   Defendants therefore waived any argument for


                                 128
summary judgment on the MCRA claim in Count IX.   See Guillemard-

Ginorio v. Contreras-Gomez, 490 F.3d 31, 37 (1st Cir. 2007)

(“‘issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived’”)

(internal citations omitted).

                            CONCLUSION

     In accordance with the foregoing discussion, the motion for

summary judgment (Docket Entry # 74) is ALLOWED as to the false

arrest claim based on the June 2012 arrest in Count I; the

supervisory and Monell claims in counts II and III only on the

section 1983 false arrest claim based on the June 2012 arrest;

and Count IV.   The motion (Docket Entry # 74) is otherwise

DENIED.   Plaintiff’s Rule 56(f)(1) request for partial summary

judgment in plaintiff’s opposition to summary judgment (Docket

Entry # 79, fn. 1) is DENIED.   The parties shall appear for a

status conference on January 16, 2020, at 2:45 p.m. to set a

trial date.


                                  /s/ Marianne B. Bowler
                                MARIANNE B. BOWLER
                                United States Magistrate Judge




                                129
